Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 1 of 87 PageID: 1



Samuel Reale, Esq.
HELMER,CONLEY & KASSELMAN,P.A.
600 Beverly Rancocas Road
Willingboro,NJ 08046

Attorneyfor Plaintiffs

                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW JERSEY



AFFINITY HEALTHCARE GROUP
VOORHEES,LLC,and DR.KENNETH BROWN,                        CASE NO.;


                             Plaintiffs,
vs.



THE TOWNSHIP OF VOORHEES,                                 COMPLAINT AND DEMAND
VOORHEES TOWNSHIP ZONING BOARD,                                  FOR JURY TRIAL
TOWNSHIP ZONING OFFICER JACLYN
BRADLEY,AND VOORHEES TOWNSHIP
PLANNING BOARD,

                             Defendants.



                                           COMPLAINT


              Plaintiffs Affinity Healthcare Group Voorhees, LLC ("Affinity") and Dr.

Kenneth Brown, M.D., file this action seeking declaratory and injunctive relief, as well as

damages,against Defendants Township of Voorhees("Voorhees"); Voorhees Township Zoning

Board; Township Zoning Officer Jaclyn Bradley; and Voorhees Township Planning Board

(Collectively "the Defendants"). Plaintiffs assert claims under the United States Constitution.

U.S.C. Section 1983; the Americans with Disabilities Act.42 U.S.C. 12101 ("ADA");ond Section

504 ofThe Rehabilitation Act of 1973.29 U.S.C. 793. Additionally,Plaintiffs assert claims under

the New Jersev State Constitution of 1947:the Law Against Discrimination(LAD),N.J.S.A^ 10:5-

1 to -49; and the Municipal Land Use Law (MLUL), N.J.SA. 40:55D-1 to -163. Plaintiffs also


                                               1
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 2 of 87 PageID: 2



seek to recover damages for the harm they have suffered individually and collectively as a result

of Defendant's intentional discriminatoiy actions and interference with Plaintiffs' permitted

business activities.

1.     INTRODUCTION


        1.     Drug abuse is wreaking havoc on public health and safety in communities across

the United States.

       2.      More than 2,000,000 Americans are opioid-dependent according to the 2019

National Survey ofDrug Use and Health Report.

       3.      On December 17, 2020, the Centers for Disease Control and Prevention (CDC)

issued a health alert network advisory reporting on the nationwide increase in fatal drug overdoses
secondary to the CoVid 19 pandemic.

       4.      Opioid addiction is a debilitating and life-threatening disease, which, if left

untreated, poses a serious risk to the health, safety and well-being ofthe victim, his/her family and
the community in which he/she resides.

       5.      Unfortunately, the overdose rate in New Jersey is three times the national average
and nearly 90% ofthe reported drug overdose deaths in New Jersey involved opioids.
       6.      In an effort to recognize and combat this growing epidemic, the New Jersey
Legislature declared:

       The human suffering and social and economic loss caused by drug addiction are
       matters of grave concern to the people of the State and it is imperative that a
       comprehensive program be established and implemented through the facilities of
       the State, the several counties, the Federal Government and local and private
       agencies to prevent drug addiction and to provide diagnosis, treatment, care and
       rehabilitation for drug addicts to the end that these unfortunate individuals may be
       restored to good health and again become useful citizens in the community.
       NJXA.30:6C-1.
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 3 of 87 PageID: 3




       7.      Affinity is an out-patient treatment provider as defined by both the United States

and the State of New Jersey. Affinity provides a range of treatment services and treatment

modalities,including, but not limited to, medication-assisted treatment(MAT)and other "standard

of care" methadone maintenance treatment options for opioid dependence.

       8.      MAT helps those individuals suffering from Opioid Use Disorder (CUD) stop

using narcotics by blocking withdrawal symptoms and the physical craving for other opioids.

       9.      MAT utilizing methadone has been used as the primary form oftreatment for opiate

addiction and dependence for over 40 years.

       10.     The Center for Disease Control has recognized MAT as the most effective form of

treatment for adults suffering from opioid dependence.

       11.     The National Institute of Health similarly named MAT the "gold standard" for

opioid treatment.

       12.     Opioid Treatment Programs (OTPs) - regulated by the Food and Drug

Administration until 2001 - are now regulated by the Center for Substance Abuse Treatment

("CSAT")and the Drug Enforcement Agency("DEA")and are licensed by the state in which the

program is located.

       13.     Among the variety of treatment options. Affinity provides an Opioid Treatment

Program (OTP) pursuant to which there is the dispensing of an opioid agonist treatment
medication, including methadone, Buprenorphine and/or other approved medications, along with
a comprehensive range of medical and rehabilitative services, when clinically necessary and in
compliance with State regulations,to an individual to alleviate the adverse medical,psychological,
or physical effects incident to opiate addiction. With respect to the OTP offered by Affinity, the
treatment options include comprehensive maintenance treatment.
 Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 4 of 87 PageID: 4



        14.     In connection with the services Affinity provides, opioid treatment is a medical
 service offered at a licensed outpatient facility that adheres to the guidelines established by
SAMHSA, NIH, CDC, CMS, and the FDA and which utilizes methadone, Suboxone or other
approved medications to maintain substance abusers addicted to heroin or other opiate-like drugs.
Medication is provided in conjunction with medical monitoring, laboratory testing, clinical
assessment, coimseling and support services. This care approximates ASAM Level 1 Opiate
Maintenance Therapy.

        15.    Affinity's mission is to provide a community-based recovery facility that utilizes
all the above-mentioned treatment options to treat patients suffering from opioid addiction.
        16.    To fulfill this mission. Affinity has attempted to open a medical practice and facility
at 200 West Somerdale Road, located within the Office 1 Zoning District of the Township of
Voorhees. Critical to its treatment model's success. Affinity locates its facilities in or near
communities in which its patients live, thereby ensuring that those individuals maintain contact
with their peers in recovery and successfully reintegrate into daily life without losing access to
treatment providers.

        17.    The Zoning Ordinance adopted by the Defendant Township of Voorhees creates a
series of zoning districts within the municipality. The Defendant Township of Voorhees has
established certain "uses" it deems appropriate and permitted for each particular zoning district.
       18.     Among the aforesaid Zoning Districts described in Paragraph 17, supra, is the
Office 1 Zoning District. Created pursuant to Section 152.051,the permitted uses within the zoning
district are set forth in Section 152.052. Adopted by the Township ofVoorhees,on September 13,
1999, Section 152.052, Permitted Uses, provides, as relevant to this Action, the following: "(A)
Offices of a recognized profession, including but not limited to medicine, social services, fiance.
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 5 of 87 PageID: 5



accounting, insurance, real estate, law, engineering, architecture and planning, but not to include

other licensed professions, such as barbering, general contracting or public movers."(Voorhees

Township Ordinance 945-99).

       19.     The Office 1 Zoning District includes the property located at 200 West Somerdale

Road, within the Defendant Township.

       20.     On or about March 20, 2018, Mid-America, the owner of 200 West Somerdale

Road,also known as Voorhees Conunons,submitted a zoning permit application to the Voorhees

Township Zoning Office on behalf of Dr. Brown. The application sought a zoning permit in the

name of Dr. Kenneth Brown; the proposed use was identified as a "Medical Office." Thereafter,

Affinity provided a copy of its Scope of Services, including its intention to utilize Methadone,to

the aforesaid Zoning Office for its use in evaluating the pending application. Through this

submission. Affinity and Dr. Brown voluntarily disclosed to the Township of Voorhees the nature

of the proposed treatment program and their intention to utilize all approved forms of MAT,

including Methadone,in treating patients.

       21.      On March 28, 2018, the Township of Voorhees' Zoning Officer issued a Zoning

Permit,Permit No.: Z2018-0211,to Plaintiff Dr. Brown,a member ofPlaintiff Affinity and its co-

Medical Director, authorizing him to operate a "professional office providing behavioral health

services on an outpatient basis" from the property located at 200 West Somerdale Road.

Behavioral health services are described by NJDOH,CDC,and SAMHSA as the administration

of FDA-Approved medications, including methadone, buprenorphine, and naloxone, in

combination with counseling services, to treat those suffering from OUD. The afore-described

2018 Zoning Permit contained no conditions that Plaintiff Dr. Brown would have to meet prior to

opening his medical practice.
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 6 of 87 PageID: 6




       22.     In issuing the 2018 Zoning Permit described in Paragraph 21, supra, the then

Township Zoning Officer specifically determined that further review by the Planning Board or the

Zoning Board was "not applicable."

       23.     On March 2, 2020, in an email communication from Defendant Jaclyn Bradley,

the current Voorhees Township Zoning Officer, the Township acknowledged the 2018 Zoning

Permit's continued validity.

       24.     On September 24,2018,the Township of Voorhees' Construction Official issued a

Certificate of Occupancy permitting Plaintiff Dr. Brown to occupy and operate from the 200 West

Somerdale Road location.

       25.     As is relevant to the instant action, on December 5, 2018, Affinity submitted its

initial Outpatient Substance Use Disorder Treatment Facility License application for an opioid

treatment program to the New Jersey Department of Health(NJDOH).

       26.     In connection with and as part of the NJDOH application review process. Affinity

received a copy ofthe Department ofHealth's Certificate ofNeed and Licensing-Behavior Health

Licensure Application Evaluation Findings, entitled Licensure Application Evaluation Findings

To Be Licensed Under N.J.A.C. 10:1613. dated September 9,2019.

       27.     Among the findings reported by the NJDOH, as part of the afore-described

September 9, 2019 Findings, described in Paragraph 25,supra, was one, identified as Reference

#68, under the subheading of"Opioid Treatment Services." Specifically, the finding set forth at

Reference #68 contained a requirement that Affinity notify the "governing authority of the

municipality ofthe full scope of services, including opioid treatment to be provided at the facility.

       28.     On November 12, 2019, to satisfy the notice requirement described in Paragraph

27, supra. Affinity had a copy of its 2018 Early Survey Application to the Commission on
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 7 of 87 PageID: 7



Accreditation of Rehabilitation Facilities (CARP), along with a description of the outpatient

treatment program Affinity will be offering at their facility, delivered to Defendant Lawrence A.

Spellman, Esq., Voorhees' Township Administrator, at his office located at the Township of

Voorhees municipal building, located at 2400 Voorhees Town Center, Voorhees, New Jersey

08043.


         29.   The delivery of the program description, as described in Paragraph 28,supra, was

the second time Affinity provided the Township of Voorhees with materials describing the scope

of service, as previously noted at Paragraph 20,supra.

         30.   A further finding reported by the NJDOH Department of Health, as part of the

afore-described September 9, 2019 Findings identified in Paragraph 26, supra, as a part of

Reference #68, was a requirement that Plaintiff Affinity, prior to the issuance of the license,

provide the State with a Certificate of Occupancy, here in the form of a Zoning Permit, bearing

the notation "Opioid Treatment Program."

         31.   To satisfy the second requirement contained in the finding set forth at Paragraph

30,supra,simultaneous with the delivery ofthe scope ofservices identified in Paragraph 28,supra,

to the Township Administrator, Affinity submitted an application to Defendant Jaclyn Bradley,

the Township Zoning Officer, seeking an amendment ofthe afore-described 2018 Zoning Permit

to include the descriptive language requested by the NJDOH; specifically. Affinity sought the

simple amendment of adding "opioid treatment services" to the existing Permit.

         32.   Beginning on or about November 12, 2019, to comply with the licensing

requirement of the New Jersey Division of Addiction Services, Affinity attempted to obtain a

Zoning Permit issued in its name, to provide the identical services to those that Dr. Brown is
 Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 8 of 87 PageID: 8



 permitted to offer under the abovementioned Zoning Permit, including the ability to offer
 methadone as a therapeutic alternative.

        33.     Between on or about November 12, 2019, and on or about February 6, 2020,
 Affinity attempted to secure the issuance of the amended Zoning Permit from the Township of
 Voorhees, its Zoning Officer and the Zoning Board's Solicitor, Christopher Norman,Esq. Those
efforts included the filing ofa third Zoning Permit Application on December 10,2019,and efforts
to satisfy the Township's Zoning Officer and Board Solicitor's ever-changing demands and
requirements.

        34.     On or about December 11, 2019, as pertinent to the instant action, Jaclyn Bradley,
transmitted an email communication to Affinity notifying the applicant that its amendment
constituted a sigmficantly different change of use than what was previously permitted on the site
(referencing the 2018 Permit issued to Dr. Brown) and, pursuant to Section 156.018 of the
Voorhees Land Ordinance, Affinity would be required to apply to the Township of Voorhees
Planning Board for a review ofthe proposed change ofuse.

        35.     As a direct result of Jaclyn Bradley's notification, as contained in her email

commumcation of December 11,2019, as described in Paragraph 34,supra^ and notwithstanding
its proposed operations are identical to that ofDr. Brown,Affinity was compelled to undertake the
preparation and submission of an application seeking review of the proposed change of use,
pursuant to the provisions ofSection 156.018, which application was filed on or about February 6,
2020.


        36.     As pertinent to the instant action, the application filed with the Township of
Voorhees' Planning Board did not ?eek approval ofa Use Variance, pursuant to the provisions of
N.JS.A. 40:55D-70d; rather, the application was filed under Subsection A ofSection 156.018, of
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 9 of 87 PageID: 9




the municipality's land use ordinance, which provides, "[a] zoning permit and certificate of

conformance must be obtained for every change of use of any non-residential premises, whether

due to the sale of the entire premises or change in tenant or occupant of all or any portion of the

premises, unless the new owner/tenant/occupant m\\ continue the exact same use or extremely

similar to the immediate prior use." As part of the application process. Affinity sought a waiver

ofsite plan review pursuant to Subsection D ofSection 156.018.

       37.     The hearing before the Voorhees Township Planning Board on Affinity's Change

ofUse Review Application, afore-described in Paragraphs 34 and 35,supra, was delayed from its

initial hearing date of March 11,2020, as a result ofthe CoVid 19 pandemic. The initial hearing,

conducted through a video conferencing platform, did not occur until July 22,2020.

       38.     Affinity was forced, via the change of use review, to appear before the Voorhees

Township Planning Board on four(4)separate occasions between the months of July and October

2020. During these meetings,numerous Board Members behaved unprofessionally; such behavior

included but was not limited to: sleeping, leaving the room during pivotal testimony, driving

vehicles, and eating.

       39.     Additionally, the Chairman of the Voorhees Township Planning Board did not

fulfill his duties, as presiding officer, in protecting Affinity's rights to be heard and present their

case in a manner they best see fit; unfounded objections by the Planning Solicitor Stuart Platt,

Esq., made it impossible for Affinity to present two key expert witnesses certified to practice

addiction medicine,such testimony was to be presented to explain to the Planning Board the scope

of services medical providers such as Affinity offer to their patients. Still further, the Board

Chairperson and Board Solicitor actively prevented Affinity from addressing the essential core

issue germane to a change of use review pursuant to Section 156.018, that is, the fact that the
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 10 of 87 PageID: 10



services provided are by definition part6 of the medical profession and constitute a medical

practice.

        40.    As part ofthe review process utilized by land use boards in New Jersey, Affinity's
Change ofUse Application was submitted to the Township ofVoorhees'Planning Board Engineer,
Rakesh Daiji, ofEnvironmental Resolutions, Inc., for review and comment.

       41.     On or about March 6,2020,Rakesh Daiji,in his official capacity as Planning Board

Engineer, authored a letter report that made no mention of or analysis of the pending application
under the Change of Use Review provisions ofSection 156.018 or the standards applicable to the
application. In fact, Mr. Daiji constructed the report in such a way as to convert the change ofuse
review application into one seeking a use variance under the enhanced proof requirements of
NJ.S.A. 40:55D-70d; specifically, Mr. Darji opines, in clear contravention to the Zoning Permit
issued in 2018 for Dr. Brown, that Affinity "...should provide testimony indicating how the
'medical practice providing outpatient behavioral health opioid treatment services' is consistent

with the permitted uses listed above."

       42.     After the four(4)public hearings identified in Paragraph 38,supra,on October 14,
2020, and contrary to the expert testimony of two physicians certified to practice addiction
medicine, the Voorhees Township Planning Board determined that the services provided to
patients by Affinity does not constitute the practice of medicine and thereby denied Affinity's
application for approval of its operations as part of the change of use review required by the
Township of Voorhees, pursuant to the provisions ofSection 156.018.

       43.    After"hearing" all the evidence,the Township of Voorhees Planning Board denied
Affinity's application based on discriminatory reasoning and thinly-veiled pretext. Simply stated,




                                               10
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 11 of 87 PageID: 11



this case presents the familiar conflict between the legal principle of non-discrimination and the

political principle of not-in-my-backyard.

        44.    Ignoring the intent of its land-use laws, which allow applicants the issuance of a

Zoning Permit for a use identical to or extremely similar to those approved immediately prior, the

Defendant Township of Voorhees, its officials. Planning Board, and Board professionals have

 wrongfully burdened Affinity with unnecessary roadblocks and months of superfluous hearings

that were filled with unprofessional conduct and multiple examples of discriminatory comments,

 which ultimately resulted in a wrongful denial of Affinity's application. The Planning Board's

stated reasons for denying the Plaintiffs application were irrelevant and contradictory to the

Township of Voorhees' Land Use Ordinance and amounted to blatant pretext to hide

discriminatory intent.

        45.     Still further, the Planning Board has failed to adopt a memorialized resolution

reflecting the denial,in violation ofN.J.S.A. 40:55D-10, which requires a memorialized resolution

at a meeting no later than 45 days ofthe voting decision, which failure constitutes further evidence

of a blatant discriminatory intent as the failure to adopt the resolution obstructs and delays

Affinity's ability to seek a review of the Planning Board's action through the initiation of a

Complaint in lieu ofPrerogative Writ in the Superior Court ofNew Jersey, pursuant to Rule 4:69-

 1, et seq., ofthe New Jersey Court Rules.

        46.    To further its discriminatory objectives, the Township of Voorhees, its officials,

Planning Board, and Board Professionals have delayed life-saving treatment desperately needed

by Affinity's prospective patients who reside in and around the Township of Voorhees,

jeopardized Affinity's significant investment in the facility, and caused Affinity and its prospective

patient to suffer immediate and irreparable harm.




                                                 11
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 12 of 87 PageID: 12



        47.     Through these series of unnecessary roadblocks and egregious behaviors.
 Defendants have done everything in their collective power to delay, hinder, and, ultimately,
 prevent the opening of said treatment facility. By delaying indefinitely, the critical lifesaving
 treatment of individuals suffering from Substance Use Disorders, the Defendants are causing
irreparable harm to the protected class ofindividuals so suffering from Use Disorders: citizens of
the State ofNew Jersey and in its' own community.

        48.    Evidence that the Defendants have embarked on a course ofconduct designed and
implemented to improperly hinder Affinity is found in the Township of Voorhees' actions in
connection with the 2017 approval of a Zoning Permit for an Opioid Treatment Program that is
also located within the 0-1 Office Zoning District.

        49.    On or about January 10, 2017, Recovery Centers of America (RCA), as a new
tenant, received an approved Zoning Permit, Permit No.: Z2017-0024, to provide professional
services including medical, social services and psychological services on an outpatient basis for
individuals suffering from drug and alcohol addiction at 526 Burnt Mill Road,in the Township of
Voorhees and located within the Township's Office-1 Zoning District.
       50.     A review ofthe application submitted on behalfofRCA to Elaine Powell,the then
Township Zoning Officer, dated January 11, 2017, establishes that the proposed use was to be a
 Professional Medical and Social Service Office." The resulting Zoning Permit afore-described
in Paragraph 49, supvci, contained the following description of the proposed use: ''Professional
Office providing professional services including medical, social services and psychological
services on an outpatient basis for individuals suffering from drug and alcohol addiction."
       51.    The RCA Zoning Pennit Application afore-described in Paragraph 49,supra, also
establishes that Zoning Officer Powell reviewed the RCA Application with Stuart Platt, Esq., the


                                               12
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 13 of 87 PageID: 13



 Voorhees Township Planning Board Solicitor, when it was determined that the proposed use was
permitted within the Office-1 Zoning District.

       52.     Still further evidence ofthe Township of Voorhees' disparate treatment of Affinity
is the fact that, on or about January 19,2017,and on or about February 6,2017,in response to two
(2) separate requests by the State of New Jersey's licensing authorities, Elaine Powell, in her

capacity as Zoning Officer, acknowledged that RCA's facility, being registered with the State of
New Jersey as a Narcotic Treatment Program, was located in the Office-1 Zoning District and that
the "dispensing of controlled dangerous substances was a permitted use within the zone" and

endorsed the representation that RCA's facility would be "utilized on an outpatient basis in which
some patients will be receiving opioid treatment by either receiving Vivitrol or Suboxone."
       53.     Unlike Affinity's experience, RCA was not required to navigate hurdles or suffer
the machinations ofthe Zoning Officer or Zoning Board Solicitor when requested by the State of
New Jersey to provide additional information.

       54.    Unlike Affmity's experience,at no point in the zoning permitting process was RCA
required to seek any Planning Board review, neither was it required to participate in any hearing
process, notwithstanding the provisions ofSection 156.018.

       55.    In analyzing the disparate treatment ofAffinity and RCA,while both facilities offer

treatment for those individuals suffering Opioid Use Disorder and utilize FDA-approved
medications in the treatment of individuals suffering from CUD,the difference is that Affinity
proposes to offer patients the full range of MAT treatment options, including, where necessary,
Methadone.

       56.    The Township of Voorhees' records establish that the Township, its officials.
Boards, and Board professionals have engaged in a pattern or course of conduct designed.


                                                 13
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 14 of 87 PageID: 14



intended, and executed to discriminate against those patients, who being in active treatment for

Opioid Use Disorder, require treatment that includes the administration of Methadone.

       57.    Plaintiffs bring this action to challenge Defendants' refusal to issue Affinity a

Zoning Permit for a medical practice and facility within the jurisdiction of the Township of

Voorhees providing opioid treatment,including, but not limited to Medication Assisted Treatment

(MAT). Affinity sought the issuance of the Zoning Permit to provide comprehensive, medically

supervised, and licensed outpatient medical/opioid treatment directed at rehabilitating persons

living in the Township of Voorhees and its surrounding community who require the treatment to

alleviate their diagnosis ofopioid dependency(DSM-5).

       58.    Prospective patients of Affinity, individuals suffering from Opioid Use Disorder,

are qualified individuals with disabilities within the meaning of the ADA, A2U.S.C. 12101, and

Section 504 ofthe Rehabilitation Act of 1973,29 U.S.C. 701,794.

       59.     Plaintiffs contend that their rights to provide and their patients' rights to access the

complete standard ofcare in the treatment oftheir(the Patients') Opioid Use Disorder through the

utilization of Methadone,as necessary, are protected pursuant to the ADA,the Rehabilitation Act,

and that those protected rights are being violated by the Defendants.

       60.     This action follows.




II.    JURISDICTION AND VENUE


       61.     This action is brought pursuant to the Americans with Disabilities Act. 42 U.S.C.

12101, and Section 504 ofthe Rehabilitation Act of 1973. 29 U.S.C. 794.

       62.     This Court has juri^iction over this action pursuant to 28 U.S.C. 1331, 1337,

1343(a), and 1391(b)(2); 29 C/.5.C 794(a). and 42 U.S.C. 12182(a).




                                                 14
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 15 of 87 PageID: 15



        63.     This Court has supplemental jurisdiction over the State claims set forth herein,

pursuant to 28 U.S.C. 1367(a), as the other claims are so related to claims in the action within such

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

        64.     Venue is proper under 28 U.S.C. 1391(b)(1)&(2)because Defendants are residents

ofthis judicial district, the events or omissions giving rise to the claims set forth herein occurred

in this judicial district, and a substantial part of the property that is the subject of the action is

situated in this judicial district.

III.     APPLICABLE STATUTES AND LAND USE ORDINANCES

        65.     The American with Disabilities Act("ADA")provides that no qualified individual

 with a disability shall, by reason ofsuch disability, be excluded from participation in or be denied

the benefits ofthe service, program, or activity ofa public entity, or be subjected to discrimination

 by any such entity. The ADA makes it unlawful for a public entity, in determining the site or

 location of a facility, to make selections that have the purpose or effect of excluding individuals

 with disabilities from, denying them the benefits of, or otherwise subjecting them to

 discrimination. 28 C.F.R. 35.130(b)(4).

        66.     The Rehabilitation Act,29 U.S.C. 791, provides that no qualified individual with a

 disability shall, solely by reason of her or his disability, be excluded from participation in or be

 denied the benefits of or be subjected to discrimination under any program or activity receiving

 federal financial assistance. 29 U.S.C. 794(a). Section 508 of the Act defines "programs or

 activity" as "all of the operations" of specific entities, including "a department, agency, special

 purpose district, or other instrumentality of a State or of a local government." 29 U.S.C.

 794(b)(1)(A). The Act puts in place a general prohibition against discrimination on the basis of




                                                  15
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 16 of 87 PageID: 16



disability by public entities. Further, the Act is meant to protect disabled individuals from

deprivations based on prejudice, stereotypes, or unfounded fear. State agency activity and

 municipal zoning qualify as a public "program" or "service," as those terms are employed in the

 ADA,and the enforcement ofthose rules is an "activity" of a state agency or local government.

        67.     The New Jersev Law Against Discrimination ("NJLAD"), N.JS.A. 10:5-1 et seq.,

 prohibits a "municipality, county or other local civil or political subdivision of the State of New

 Jersey, or an officer, employee, or agent thereof to exercise the power to regulate land use or

 housing in a manner that discriminates" on the basis of disability. NJ.S.A. 10:5-12.5. Disability

 means "physical disability, infirmity, malformation or disfigurement which is caused by bodily

injury, birth defect or illness" or "any mental, psychological or developmental disability ...

resulting from anatomical,psychological, physiological or neurological conditions which prevents

the normal exercise of any bodily or mental functions or is demonstrable, medically or

psychologically," NJ.S.A. 10:5-5(q), which definition has been construed by the courts to include

substance dependence.

        68.    Section 152.052, Permitted Uses, of the Land Use Ordinance establishes

those uses permitted within the Office-1 Zoning District. As pertinent to the instant action.

Section 152.052(A) provides that the permitted uses include: "Offices of a recognized

profession, including but not limited to medicine, social services, finance, accounting,

insurance,real estate, law, engineering, architecture and planning, but not to include other

licensed professions, such as barbering, general contracting or public movers."(Voorhees

Township Ordinance 945-99).

        69.    Subsection A ofSection 156.018 of the Land Use Ordinance of the Township of

Voorhees establishes the procedures associated with a review ofa change ofuse. Specifically, the



                                                 16
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 17 of 87 PageID: 17



 section provides, "[a] zoning permit and certificate of conformance must be obtained for every
 change of use of any non-residential premises, whether due to the sale of the entire premises or
 change in tenant or occupant of all or any portion of the premises, unless the new
 owner/tenant/occupant will continue the exact same use or extremely similar to the immediate
 prior use. Pursuant to Section 156.018 ofthe Voorhees Land Ordinance,a Planning Board review
and approval for any proposed changes of use subject to the Section must be completed prior to
the issuance of a corresponding Zoning Permit.

IV.      APPLICABLE CASE LAW

        70.     The United States Circuit Courts of Appeal, including the Third Circuit, have
declared that it is unlawful to treat Methadone Clinics differently than medical offices for zoning
purposes. New Directions Treatment Serv. v. City ofReading, 490 F. 3d 293 (3d Cir 2007); MX
Group, Inc. v. City ofCovington,293 F3d 326(6th Cir. 2002); and             Area Addiction Research

and Treatment Inc. v. City ofAntioch, \19 F. 3d 125(9th Cir. 1999).
        71.    United States District Courts have also weighed in on the issue, including the
United States District Court for the District ofMaine(1st Circuit)wherein the Court held,in Metro
Treatment ofMe. V. City ofBangor, Docket No.: l:16-cv-00433-JAW; 2016 U.S. Dist. LEXIS

157619 at 24(D. Me.2016),a methadone clinic cannot be treated differently than a medical clinic.
Similarly,the United States District Courtfor the Northern District ofIllinois(7^ Circuit)has held,
mBuonaurov. CityofBerwyn, Case: l:08-cv-06687 JSC(D.N. 111. 2012)that a zoning provision
that discriminates against methadone clinics violates the ADA even ifit merely provides a location
restriction rather than an outright ban, and even ifthe provision offers a process for relieffrom that
restriction.




                                                 17
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 18 of 87 PageID: 18



        72.    Similar results have been reached by State Courts, in the 2014 decision in THW

Group, LLC v. Zoning Board ofAdjustment, 86 A.         330(Comm. Ct. PA 2014), interpreting the

ADA and Section 504 and applying the Circuit Court ofAppeals decisions identified in Paragraph
70, supra, explained that municipalities are not free to apply different zoning standards to

methadone clinics than to ordinary medical clinics.

        73.    As pertinent to the issues presented in the instant action,the Superior Court ofNew

Jersey, Appellate Division, has long recognized the unity between physicians and their medical

practices. L&L Clinics, Inc., etal, v. Town oflrvington, 189iV;j. Super. 332(App. Div. 1983).

Still further,thQL& L Clinics' Court rejected,"as unreasonably restricted," an interpretation ofa

municipality's land use ordinance that resulted in an "exclusionary interpretation" of permitted
uses in the refusal to issue a Certificate ofOccupancy to a "medical professional office" providing
a professional office for use as a clinical facility for methadone maintenance treatment of heroin

addicts. Supra, at 189 N.J. Super. 332, 335-337.

V.     PARTIES


       74.     Plaintiff Affinity Healthcare Group Voorhees, LLC ("Affinity") is a New

Jersey Limited Liability Company organized and registered pursuant to the laws of the State of

New Jersey, with its principal office located at 200 West Somerdale Road, Voorhees, New Jersey
08034. Affinity has direct standing to bring this action.

       75.     Plaintiff Dr. Ken Brown, M.D.,(Dr. Brown)is a physician licensed to practice
medicine in New Jersey by the New Jersey Board of Medical Examiners and has his principle
business address as 200 West Somerdale Road, Voorhees, New Jersey 08034. Dr. Brown is a
Member of Affinity and serves as its co-Medical Director.




                                                18
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 19 of 87 PageID: 19




        76.     Defendant Township of Voorhees (Voorhees) is a political subdivision of the

State of New Jersey with its principal offices being located at 2300 Voorhees Town Center,

Voorhees,New Jersey 08043 and is governed under the Township fomi of New Jersey municipal

government.

        77.     Defendant Voorhees Township Zoning Board (Zoning Board) was created and

established by the Defendant Township Committee to interpret the zoning provisions of the

Defendant Township's Code of Ordinances, hearing applications for appeals and variances from

the said zoning provisions, and such other duties as may from time to time be assigned to it by the

Township Committee, pursuant to the provisions ofSection 156.004 ofthe Defendant Township's

Code of Ordinances. Pursuant Xo Section 156.006(B)(2) of the Defendant Township's Code of

Ordinances, the Zoning Board may employ, or contract for, and fix the compensation of legal

counsel,other than the Township Solicitor, and experts and other staffand services as it shall deem

necessary, not exceeding, exclusive of gifts or grants, the amount appropriated by the Township

Committee for its use. At all times relevant to this action, the aforesaid Zoning Board employed

the services of Christopher J. Norman,Esq., to serve as its solicitor.

        78.     Defendant Jaclyn Bradley, Voorhees Township Zoning Officer (Zoning

Officer), is appointed by the Defendant Township Committee, pursuant to Sectionl56S}2fl of the

Defendant Township's Code ofOrdinances. The Zoning Officer's duties, pursuant to Section 156.

037,as relevant to the instant action, include, inter alia "to interpret this chapter in accordance with

its literal intent[;] ... [t]o be responsible for issuing permits ... [including] Zoning permits[,] a

document signed by the Zoning Qfficer (1) which is required by this chapter as a condition

precedent to the commencement ofa use ... and(2)which acknowledges that such use...complies




                                                  19
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 20 of 87 PageID: 20



 with the provisions ofthis chapter or a variance therefrom duly authorized by the Planning Board

or Zoning Board of Adjustment pursuant to N.J.S.A. 40:55D-1 et seq''

        79.    Defendant Voorhees Township Planning Board (Planning Board) was created

and established by the Defendant Township Committee, pursuant to Section 156.001 of the

Defendant Township's Code of Ordinances. Pursuant to the provisions ofSection 156.005 ofthe

Defendant Township's Code of Ordinances, and as relevant to the instant action, the Planning

Board shall have the power to (1) prepare, maintain, adopt and administer the master plan;(2)

prepare, maintain, and administer the subdivision, site plan, and zoning ordinances;(3) and hear

and decide applications made pursuant thereto. Pursuant to Section 156.003(A)(4) of the

Defendant Township's Code of Ordinances, the Planning Board may employ,or contract for, and

fix the compensation of legal counsel, other than the Township Solicitor, and experts and other

staffand services as it shall deem necessary,not exceeding,exclusive ofgifts or grants,the amount

appropriated by the Township Committee for its use.

VI.    STATEMENT OF FACTS


               200 WEST SOMERDALE ROAD,THE PROPOSED LOCATION OF
              AFFINITY'S FACILITY,IS ZONED FOR MEDICAL OFFICES UNDER
                        VOORHEES TOWNSHIP ZONING ORDINANCES.


       80.     The Zoning Ordinance adopted by the Defendant Township of Voorhees creates a

series of zoning districts within the municipality. The Defendant Township of Voorhees has

established certain "uses" it deems appropriate and permitted for each particular zoning district.
       81.     Among the aforesaid Zoning Districts described in Paragraph 80, supra, is the
Office 1 Zoning District. Created pursuant to Section 152.051, the permitted uses within the

zoning district are set forth at Section 152.052. Adopted by the Township of Voorhees, on
September 13, 1999, Section 152.052, Permitted Uses, provides, as relevant to this Action: "(A)


                                                20
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 21 of 87 PageID: 21



Offices of a recognized profession, including but not limited to medicine, social services, fiance,

accounting, insurance, real estate, law, engineering, architecture and planning, but not to include

other licensed professions, such as barbering, general contracting or public movers."(Voorhees

Township Ordinance 945-99).

        82.    The Office 1 Zoning District includes property located at 200 West Somerdale

Road, within the Defendant Township; the property is further identified as Voorhees Commons,

which is owned and managed by Mid America Corporation.

               AFFINITY'S FACILITY,AN OUTPATIENT OPIOID TREATMENT
             PROGRAM,IS A MEDICAL OFFICE(IDENTICAL TO OR EXTREMELY
        SIMILAR TO DR.BROWN AND ANOTHER FACILITY'S PERMITTED USES
        IN THE ZONING DISTRICT); THUS,IT IS UNLAWFUL FOR DEFENDANT'S
                 TO TREAT THEM DIFFERENTLY FOR ZONING PURPOSES.

       83.     Effective with the issuance of the Zoning Permit, dated March 28, 2018, as

identified in Paragraph 21,supra. Dr. Brown was permitted by the Township of Voorhees to open
a medical practice and, as part ofthat practice, to treat patients suffering from various addictions,
including, but not limited to, those suffering from Opioid Use Disorder(CUD). Further, as part
of his practice. Dr. Brown was permitted to utilize and implement MAT to the extent authorized
by Federal or State licensing authorities, including administering and/or dispensing of opioid
agonist medications and related medical services to his patients, as medically necessary.
       84.     Affinity, of which Dr. Brown is a member in addition to serving as its Medical
Director, provides medical treatment to those suffering from various addictions,including, but not
limited to those suffering from OUD. Further included within Affinity's Scope of Service is the
offering of medical maintenance to those suffering from OUD, which is defined as the

administration and/or dispensing of opioid agonist medications and related medical services to a
client who has been referred from an opioid treatment program to a designated physician providing


                                                21
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 22 of 87 PageID: 22



services either in the treatment facility (that is, clinic-based) or in the private office (that is, office-

based) of the physician under a formalized agreement approved by the Substance Abuse and

Mental Health Services Administration's(SAMHSA)Center for Substance Abuse Treatment and

the New Jersey Department of Hiunan Services' Division of Addiction Services.

        85.     Notwithstanding that Dr.Brown and Affinity are inseparable as a doctor and his/her

practice. Plaintiffs are being discriminated against and denied the issuance ofa zoning permit for

200 West Somerdale Road, Voorhees, New Jersey.

        86.     That Plaintiffs are being discriminated against is evidenced by the disparate

treatment they have received and experienced as against that experienced by RCA in 2017, as

described in detail in Paragraphs 49 through 55, inclusive,supra.

                AFFINITY'S EFFORTS TO SECURE A PERMIT IN ITS NAME AS
               REQUESTED BY THE NEW JERSEY DEPARTMENT OF HEALTH.

       87.      Affinity has an application pending before the New Jersey Department of Human

Services to operate an outpatient opioid treatment program located at 200 West Somerdale Road,

Voorhees, New Jersey. An application is pending with the United States Drug Enforcement
Agency seeking federal approval in connection with the dispensing of Methadone as part of the

services provided to patients.

       88.      The State and Federal licensing applications cannot be approved without proofthat
Affinity has secured local approvals.

       89.     In connection with and as part ofthe application review process, as afore-described

in Paragraph 26,supra. Affinity received a copy ofthe Department ofHealth's Certificate ofNeed
and Licensing - Behavior Health Licensure Application Evaluation Findings, entitled Licensure
Application Evaluation Findings To Be Licensed Under NJ.A.C. 10:1613. dated September 9,




                                                   22
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 23 of 87 PageID: 23




2019, which included,inter alia,a requirement that the 2018 Zoning Permit be amended to include

the language:"Opioid Treatment Program," as more fully described in Paragraph 30,supra.

        90.     To satisfy the NJDOH licensing requirement set forth at Paragraphs 30 and 89,

supra. Affinity contacted Defendant Jaclyn Bradley, who, after being advised of the NJDOH

 requirement, determined that an amendment of the existing 2018 Zoning Permit was not

 permissible and that a new Zoning Permit Application would be required.

        91.    Affinity submitted the required Zoning Permit Application on November 12,2019,

 as described in Paragraph 31,supra.

        92.    In the accompanying transmittal correspondence addressed to Defendant Bradley,

 the Defendant Township's Zoning Officer was advised, inter alia, that:

        On March 20,2018, a Zoning Permit Application was submitted to your office, in
        which the proposed use was identified as a medical office. Thereafter, March 28,
        2018, your office issued a Zoning Permit, No.: Z2018-0211, that correctly
        identified the use as a professional office "providing behavior health services on an
        outpatient basis."...

        Dr.Brown and Affinity's proposed operation is also subject to licensing by the New
        Jersey Department of Hedth's Certificate of Need and Licensing Unit. Licensing
        Standard ll.l(a)l requires, that prior to the issuance of the State license, a
        Certificate of Occupancy shall be submitted to the Unit, which Certificate must
        state "Opioid Treatment Program" on the Certificate. To comply with the New
        Jersey Department of Health's requirement, as relates to the Zoning Certificate of
        Occupancy, the previously issued Zoning Permit must be amended to reflect the
        State-required language.
        As you will recall, in our recent teleconference, you advised that a simple
        amendment ofthe existing Certificate would not be possible and that a new zoning
        permit application would be required. In compliance with that direction, enclosed
        please find a completed Voorhees Township Zoning Application, executed by
        Timothy A. Stevens, vice president of Mid America.
        93.    Section 156.037(B)(1), Zoning Officer: Zoning Permits: Certificates of

 Conformance,ofthe Defendant To^ship's Code ofOrdinances,authorizes,inter alia,the Zoning
 Officer to issue Zoning Permits. As explained in the Ordinance, "permits shall hereinafter be




                                                 23
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 24 of 87 PageID: 24



 secured from the Zoning Officer prior to construction, erection or alteration of any structure or

 part of a structure or use of a structure or land. All requests for zoning permits shall be made, in

 writing, by the owner or his authorized agent..." A review ofSection 156.037 fails to disclose any

 applicable time of decision limitations, unlike the situation that would apply to a request for the

 issuance ofa Certificate of Conformance.

        94.     Section 156.037 of the Defendant Township's Code of Ordinances also provides

for the issuance of Certificates of Conformance, which are intended to "...show that [a] ...

 building, structure or premises or part thereof is in conformity with the provisions ofthis chapter

 and all ordinances ofthe township, site plan and subdivision approvals and determinations ofthe

Zoning Board ofAdjustment which pertain to such building, structure or premises or part thereof."

Section 156.037(C)(1).

        95.     Unlike the process utilized in connection with a review ofZoning Permits,Section

 156.037(C)(10)provides that an application seeking the issuance ofa Certificate ofConformance,

"shall be received by the Zoning Officer and shall be granted or denied by the Zoning Officer

 within ten business days after receipt ofsuch written applications." Yet,even this time ofdecision

component can be waived by the Zoning Officer, as Section 156.037(C)(10) further provides:

"Notwithstanding the foregoing, the Zoning Officer may waive the requirements of this §

 156.037(C)(10)if, in the exercise of his reasonable discretion, the interests ofthe township would

be better served by such deviation from the specific requirements hereof."

        96.     Still further in connection with the responsibilities of Defendant Zoning Officer,

Section 156.037(C)(11) of the Defendant Township's Code of Ordinances establishes that "[t]he

Zoning Officer shall be responsible for carrying out all necessary liaison with other municipal




                                                 24
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 25 of 87 PageID: 25



 officials whose inspection and approval are required for the issuance of a certificate of
conformance pursuant to this § 156.037(C).
       97.     The procedure employed by the Township of Voorhees in connection with Zoning
Permit applications includes an inspection by the Voorhees Fire Department. The Zoning Permit
application identified in Paragraphs 31 and 96,supra,was accompanied by the requisite Township
Fire District Fire Safety Registration Form/C.O. Application.
       98.     Pursuant to Section 156.037(C)(11) of the Defendant Township's Code of
Ordinances, the responsibility to coordinate the inspection by the Fire Department Inspector was
at all times that ofJaclyn Bradley,in her official capacity as Zoning Officer.
       99.     As is relevant to the instant action, the initial fire inspection occurred on Thursday,
November 21,2019. The facility at 200 West Somerdale Road failed the inspection, as two(2)
ofthe Fire Exit lights were inoperable; burned out bulbs. The repairs were completed on Friday,
November 22,2019.

       100. Prior to the inspection identified in Paragraph 99, supra, a series of email
communications were exchanged between Jaclyn Bradley and Affinity's staff:
              A. On November 19, 2019, at 9:11 A.M., Angela Clark, then

                  Affinity's Corporate Compliance Officer, sent an email

                  communication to Jaclyn Bradley, in which she(Clark) wrote:

                  Good Morning Jaclyn,
                  I need to set up for the fire inspector to come inspect our
                  building. I am available every day this week to meet them out
                  there. Let me know what works best for you guys.
                  Hope you have a good day.
                  Thanks,

              B. On November 19, 2019, at 12:35 P.M., Jaclyn Bradley, responded to
                 Ms. Clark in an email communication that she (Bradley) copied to

                                               25
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 26 of 87 PageID: 26



                    another Township employee identified as Rebecca Keane,and in which

                    she(Bradley) wrote:

                    Rebecca, could you please ask Colin if he is able to do a commercial
                    (sic)tenant inspection this week and, ifso, which day(s)he could do it?

                    Also, if possible, could you let Ms. Clark (cc'd on this email) know
                    when he could do it. He usually does them between 9 & 11 on the
                    weekdays that he is able to do them. I don't want my lack of access to
                    email to cause a delay in the scheduling, so I'm hoping you could
                    arrange it with Colin.

                    Thank you,
                    Jackie


        101.     At no time during the exchange of email communications described in Paragraph

 ICQ,supra, did Ms. Bradley request Ms. Keane alert "Colin" to the existence ofthe "10-day time

 of decision component" ofSection 156.037(C)(10) or that the procedural requirements related to

 the issuance of Certificates of Conformance applied to Affinity's application. More importantly,

 at no time did Ms. Bradley alert Affinity that the there was a time of decision component to the

 application.

        102.     The email communication exchanges described in Paragraph 100, supra,

 were followed by additional email exchanges beginning on Wednesday, November 20,

 2019, as evidenced by the following:

                A. On Wednesday, November 20, 2019, at 11:04 AM, Angela Clark

                  transmitted an email communication to Rebecca Keane, in which she

                  (Clark) wrote:

                  Good Morning Rebecca,
                  Just wanted to follow up with you to see if it is possible to get the
                  inspection scheduled this week?
                  Hope you have a good day.
                  Thanks,




                                                  26
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 27 of 87 PageID: 27



               B. On Wednesday, November 20, 2019, at 3:21 PM,Jaclyn Bradley wrote

                  the following email communication to Angela Clark:

                  Good afternoon, Angela. The inspector said that he is able to
                  swing by tomorrow morning between 9 & 11, if that works for
                  you. Please confirm and I will ensure that the inspection is added
                  to his calendar.


               C. On Saturday, November 23, 2019, at 7:52 A.M., Angela Clark

                  authored a fiirther email communication to Jaclyn Bradley, in

                  which she(Clark)reported:

                  I was able to get the exit signs fixed by the electricians yesterday. Do you
                  think it would be possible for Colin to come check them on Monday
                  morning?.
                  Hope you had a good week.

               D. On Monday, November 25, 2019, Jaclyn Bradley transmitted an email

                  communication to Angela Clark at 10:15 A.M., and in what has the

                  appearance of a clear effort to mislead and deceive, wrote:

                  Good morning, Angela. Unfortunately, I did not have a chance to speak
                  with Colin about the reinspection before he left for today's inspections
                  this morning.I have reached out to him,but have not heard back yet.(That
                  is not unusual as he is either driving or performing inspections once he
                  leaves the office.) When I hear from him,I will reach back out to you with
                  a time that he proposes. We were told not to schedule any more
                  inspections for tomorrow,but Wednesday may be possible,ifhe isn't able
                  to squeeze it in today.
                  I will be back in touch as soon as I hear from him.
                  Very best,
                  Jaclyn Bradley, AICP

        103.    Notwithstanding that 13 days had now elapsed since the filing of Affinity's Zoning

 Permit application, as described in Paragraphs 31 and 91, supra^ the exchange of email

 communications described in Paragraphs 100,101,and 102,supra, establishes that at no time did

 at no point within the above email communication did Bradley,in her official capacity, ever notify




                                                 27
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 28 of 87 PageID: 28




 Affinity or its agents that the afore-described Zoning Permit Application had been denied, by

 operation ofthe Ordinance, such that Jaclyn Bradley,in her official capacity,created, maintained,

 and reinforced a material false impression that the aforesaid Zoning Permit Application remained

 under review.


        104.     During the time period described in Paragraphs 1 CO, 101,and 102,supra,and while

 the November 12,2019 Zoning Permit Application was pending, Jaclyn Bradley notified Affinity

 that the Township was imposing an additional requirement in connection with its review of

 aforesaid Zoning Permit Application that had not been required in connection with the issuance of

 the original 2018 Zoning Permit or RCA's 2017 application; the need to produce a Certificate of

 Need issued by the State ofNew Jersey.

        105.     On Monday, November 18, 2019, Jaclyn Bradley transmitted an email

 communication to Ron Martin, Affinity's Managing Member, in which Ms. Bradly wrote, inter

 alia: "Are you able to provide a Certificate of Need from Department of Health? I have been

 advised by our solicitor that we are required to have a copy of that certificate to issue the zoning

 approval.

        106.     On receipt ofthe email communication identified in Paragraph 105,supra. Affinity

 contacted Jean DeVitto, Chief, NJDOH Certificate of Need & Licensing - Mental Health and

 Addiction Services, seeking guidance as to the proper response to the additional Township

 requirement.

        107.     On Tuesday, November 19,2019, at 3:16 P.M., Ms. DeVitto advised Affinity that

"...opioid treatment program's {sic) are not covered under the regulations for the certificate of

 need. These programs are covered under V.J.^.C. 10:161B."




                                                 28
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 29 of 87 PageID: 29



        108. On Tuesday, November 19, 2019, subsequent to the event described in Paragraph
 107,supra. Affinity forwarded Ms. DeVitto's response to the Certificate of Need issue to Jaclyn
 Bradley.

        109. On Thursday,November 21,2019,at 4:23 P.M,ten days after the filing ofthe afore-
 described November 12,2019 Zoning Permit Application, and while Jaclyn Bradley was engaged
in an ongoing exchange ofemail communications with Angela Clark, as described in Paragraphs
 100,101,and 102,supra, Ms. Bradley sent the following email communication to Mr. Martin:
       Good afternoon. I am still awaiting our solicitor's response regarding the
       email below, however, the inspector told me that the property failed his
       inspection today because a number ofemergency exit signs and emergency
       lights did not flinction.
       The denial is attached to this email. Please let us know when the repairs have
       been made and the units are ready for reinspection.

       110. On Friday, November 22, 2019, at 10:53 A.M., having advised Affinity a day
earlier that its Zoning Permit Application had been denied, Jaclyn Bradley authored another email
commumcation to Ronald Martin, Affinity's Managing Member,in which she wrote:
              Is it possible to obtain a more detailed description of the use? The
              application only stated "Medical Office/Opioid Treatment Center."
              We need a bit more information about how the center will function
              in order to research the statutes and ensure that we process the
              resubmission application appropriately. My hope is that by clearing
              all ofthe uncertainty in advance and getting ajump on the research,
              we can process the resubmission quickly. I have never had an
              application for this type of use before, so I am doing my research
              while also relying on our solicitor's experience and expertise, so it
              will take a little longer to do the footwork than it would take me to
              do a standard family medical practice permit. I apologize for any
              inconvenience.

       111. The request set forth at Paragraph 110, supra, was made to Affinity,
notwithstanding a copy of Affinity's Scope of Services had been provided to the Zoning Office
and the Township Administration on two prior occasions: once in March 2018, and once on



                                              29
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 30 of 87 PageID: 30



 November 12, 2019. Ms. Bradley was advised the Township Administrator possessed a copy of

 the Scope of Services at 11:23 A.M.,on November 22,2019.

        112.    At 11:35 A.M., on November 22, 2019, Jaclyn Bradley transmitted another email

 communication to Ronald Martin, in which, inter alia, Bradley, in apparent disregard of the

 notification previously provided, wrote:

                We will also need a description of the business operations to be
                submitted with the resubmission. I think this statement may have
                been misunderstood in my previous requests for the description. We
                are looking for the standard Zoning-related operation items
                including hours of operation, number of employees, number of
                doctors and patients on-site during peak time(s)(required to verify
                that there is sufficient parking), is the business an outpatient service
                or something else - things of that nature. Please include a
                description of the business operations with the application
                resubmission.

        113.    On December 10, 2019, with the denial ofthe November 12,2019 application and

as a result of Jaclyn Bradley's notification that a new application would be required. Affinity

 delivered another application seeking issuance of a revised Zoning Permit to Wendy Flite,

Secretary to the Voorhees Township Planning Board.

        114.    On December 10,2019,at 3:41 P.M., Christopher Norman,Esq.,in his capacity as

the Zoning Board Solicitor, notwithstanding the prior submission ofcopies of Affinity's Scope of

Services to the Township on two occasions, wrote, inter alia, in an email communication to

Affinity's legal counsel:


        As we discussed about a week or two ago, because an "Opioid Treatment
        Center" is a new type of use (that I had not come across in 29 years of
        representing municipal land use boards), I recommended that your client
        submit or amend its previous the Zoning Permit Application to provide a
        narrative or description ofthe proposed use for the Township Zoning
        Officer to determine whether it is a medical office use, or the functional
        equivalent thereof(e.g. a "methadone treatment center") or is it something
        else.




                                                  30
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 31 of 87 PageID: 31




               According to NJ.A.C. 10:16IB-11.1(a)(1), your client is required
        to submit the following to Voorhees Township: "Provide written
        documentation that the applicant for licensure of the opioid treatment
        program has notified the governing authority ofthe municipality ofthe full
        scope ofservices,including opioid treatment,to be provided at the facility."
               In my legal opinion, your client's submission for a zoning permit
       does not meet this regulatory requirement in seeking a zoning permit. The
       November 4, 2019 application submission for a Zoning Permit only
       describes the proposed use as a "medical office/out-patient opioid treatment
       center". Moreover, your letter of November 8, 2019 letter fails to provide
       further clarity. It merely states,"Dr. Brown and Affinity have entered into
       a lease to operate medical offices, including an outpatient opioid treatment
       center, in the Voorhees Commons,located at 200 West Somerdale Road,in
       Voorhees." It further states, "the use as a professional office 'providing
       behavior health services on an outpatient basis.'"

              There is (sic) no details concerning the operations of the opioid
       treatment center, including the types ofservices to be provided, and details
       concerning potential site plan impacts of the use (i.e. how many patients
       will be seen per hour, per day, per week; how will patients be transported
       to the facility; proposed hours of operation, parking requirements, number
       of employees, etc.). The Zoning Officer cannot determine whether the
       proposed use will be similar to a medical office in terms ofland use impacts.
       115. On Wednesday, December 11, 2019, at 11:59 A.M., less than one day after the
filing of the December 10, 2019 Zoning Permit Application described in Paragraph 113, supra,
Jaclyn Bradley denied Affinity's second application. In her email communication notifying
Affinity of her decision, Jaclyn Bradley wrote:

              Thank you for the information. We have also been asking for the
              standard operational nature ofthe business, as in hours ofoperation,
              how many doctors/counselors/professionals are on site, how many
              patients/clients are on site at peak hours,things ofthat nature. These
              items are specific to each tenant, however,only generic information
              regarding regulations have been provided thus far. We verify that
              the site itself contains sufficient parking for the proposed use, and
              traffic patterns and circulation will not create a hazardous situation.

              We have been seeking the information for how this particular site
              would operate, but have yet to be able to obtain the standard
              information that we often request when a potential change of use if


                                               31
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 32 of 87 PageID: 32



               proposed. While seeking more information regarding operational
               norms for this type of center, I was informed that they typically do
               not operate like a standard medical practice with scheduled
               appointments. The scheduling of appointments typically ensures
               that there is not an over-demand for parking on the site during peak
               hours. Uses that do not have scheduled appointments sometimes
               function more similarly to a retail use, where patrons visit the
               property at their leisure and peak parking demands are
               accommodated by larger parking lots.

               Since the proposed change of use appears to be significantly
              different than the previously permitted uses on this site, I believe
              that approval for the Change of Use must be obtained from the
              Planning Board, per Section 156.018 of the Voorhees Township
              Unified Land Development Ordinance. The board would need to
              make a determination regarding whether the existing site conditions
              can support the proposed new use. The Township's Solicitor has
              been in contact with your attorney regarding the need for the
              clarification and the ability to file various types of applications to
              the boards. I defer to their expertise.

       116. In addition to the exchange ofemail communications described in Paragraphs 114
and 115, supra, a separate series of email communications were occurring between Affinity and
Voorhees Township officials, as set forth below:

              A. At 8:39 A.M., on December 11, 2019, Ronald Martin, Affinity's
              Managing member, transmitted an email communication addressed to

              Christopher Norman,Esq.,Zoning Board Solicitor, wrote, inter alia:
              Please find attached the requested supportive information that you have
              requested. If you need more please let me know 1 will take several days to
              compile. We provided the township with a complete "scope of services"
              several times. 1 will send it again.

              B. Christopher Norman,Esq.,responded to the above email communication

              at 9:30 A.M., when he wrote to Mr. Martin:

             Could you kindly fomard me the "scope ofservices" information that you
             indicate in your email was submitted to Voorhees Township. It was not
             included in the attachments you forwarded me.



                                               32
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 33 of 87 PageID: 33




               C. At 12:00 P.M., on December 11, 2019, Affinity, through its counsel,

               transmitted an email communication to Christopher Norman, Esq., by

               which it provided a third copy of its Scope of Services, as represented by

               the CARF materials.

        117.   The Township of Voorhees' action in denying Affinity's December 10, 2019

 Zoning Permit Application on the basis that Affinity had not provided requested information as to

 the nature and scope of its operations was without basis and evidenced an intent to deny Affinity

 an opportunity to answer the Township's inquiries and constituted discriminatory conduct.

        118.    With the denial ofits December 10,2019 Zoning Permit Application, Affinity was

 compelled to apply to the Voorhees Township Planning Board for a review ofthe proposed change

 of use, as described in Paragraph 35,supra.

        119.   The Change ofUse Application was filed with Wendy flite, the Township Planning

 Board Secretary on February 6, 2020. As required by Section 156.010 of the Township of

 Voorhees Municipal Land Use Ordinance, Affinity published notice of its application in the

 Courier Post and mailed notices to the owners of all properties within 200 feet of 200 West

 Somerdale Road, Voorhees, New Jersey.

        120.    As part of its Change of Use Review Application, Affinity, consistent with the

 provisions ofSection 156.018 of the Township's Land Use Ordinance, sought waiver of site plan

 review. As relevant to the instant action, a full site plan review can be waived by the Planning

 Board, in connection with the change of use review, if the proposed use does not "... the

 construction or alteration or change of occupancy or use does not affect existing circulation,

 drainage, relationship of buildings to each other, landscaping, buffering, lighting and other
 considerations ofsite plan review...." Section 156.018(D).




                                                33
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 34 of 87 PageID: 34



        121.     The application was scheduled for a public hearing before the Planning Board on

 Wednesday, March 11,2020.

        122.     As discussed in Paragraphs 40 and 41, supra. Affinity's Change of Use Review

 Application was submitted to the Township Planning Board's Engineer, Rakesh Daiji, of

 Environmental Resolutions, Inc., for review.

        123.     As part of his review, Rakesh Daiji authored a report, dated March 6, 2020, as

 afore-described in Paragraph 41,supra. The Report submitted by Mr. Daiji failed to discuss the

 standards applicable to a change of use review. As part of his report, Mr. Daiji acted to convert

 the application from a change of use review to an application seeking a use variance, pursuant to

 N.J.S.A. 40:55D-70(d), by advising the Planning Board that Affinity "...should provide testimony

 indicating how the 'medical practice providing outpatient behavioral health opioid treatment

 services' is consistent with the permitted uses" in the Office-1 Zoning District.

        124.     The position taken by Mr. Daiji in connection with Affinity's Change of Use

 Review Application was at direct variance with the Zoning Official's decision in 2018 with respect

 to the initial Zoning Permit Application submitted on behalfofDr. Brown.

        125.     The position taken by Mr. Daiji was also at variance with the position of Jaclyn

 Bradley, who,on March 2,2020,in an email communication to Affinity, confirmed that the 2018

 Zoning Permit issued to Dr. Brown "remains in place for the use approved at that time."

        126.     As part of his report, Rakesh Daiji ignored the site plan waiver components of

Section 156.018, notwithstanding that the Township, through Jaclyn Bradley, had notified

 Affinity, through an email communication of December 11, 2019, as set forth in Paragraph 115,

supra, wrote:

               We verify that the site itself contains sufficient parking for the proposed use,
               and traffic patterns and circulation will not create a hazardous situation.



                                                  34
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 35 of 87 PageID: 35




        127.    On information and belief, the Daiji report identified and discussed in Paragraphs

 123,124,125,and 126,supra, which report was provided to the Applicant on March 6,2020, was

 the second report prepared by Mr. Daiji with respect to the Affinity application.

        128.    On information and belief, Rakesh Daiji prepared a draft report prior to March 6,

 2020 and provided that draft report to the Planning Board's Solicitor, Stuart Platt, Esq.

        129.    On information and belief, Stuart Platt, Esq., in his capacity as Planning Board

 Solicitor, reviewed the draft report prepared by Mr. Daiji and discussed that draft report during a

 48-minute teleconference with Environmental Resolution, Inc.

        130.    On information and belief, subsequent to the event described in Paragraph 130,

 supra, Rakesh Daiji prepared and released the Report identified in Paragraph 123,supra.

        131.    Notwithstanding Plaintiffs' request for production by Defendants of a copy ofthe

 draft report identified in Paragraphs 128 and 129,supra, no such report has been provided.


            THE TOWNSHIP OF VOORHEES,ITS ZONING OFFICER AND ZONING
            BOARD SOLICITOR HAVE VIOLATED AFFINITY AND DR.BROWN'S
                RIGHTS TO EQUAL PROTECTION UNDER THE FOURTEENTH
             AMENDMENT THROUGH THE SELECTIVE ENFORCEMENT OF THE
            CHANGE OF USE REVIEW PROVISION SET FORTH AT SECTION 156.018
           OF THE TOWNSHIP OF VOORHEES MUNICIPAL LAND USE ORDINANCE.

        132.    A selective enforcement claim is based on the well-established principle that

 discriminatory enforcement of a facially neutral law violates the Constitution's Equal Protection

 Clause.


        133.    Discriminatory enforcement of a facially neutral law violates the Equal Protection

 Clause.




                                                 35
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 36 of 87 PageID: 36



         134.       To establish unconstitutional enforcement ofan ordinance, a party must show both

a discriminatory effect and a motivating discriminatory purpose. The party must prove it was

treated differently from similarly situated individuals or entities and that the selective treatment

 was based on an imjustifiable standard, such as race, religion, or some other arbitrary standard.

         135.       The Land Use Ordinance adopted by the Defendant Township of Voorhees

 provides a series ofzoning districts within the municipality and permitted uses within each zoning

 district.



         136.       Among the aforesmd Zoning Districts described in Paragraphs 17, 18, and 19,

 supra,is the Office 1 Zoning District, wherein permitted uses are identified as including the offices

 ofa recognized profession, including but not limited to medicine.

         137.       As described in Paragraphs 20, 21, and 22,supra, on March 28, 2018,the Zoning

 Officer for the Township of Voorhees issued a Zoning Permit to Dr. Kenneth Brown to operate a

 behavioral health program, consistent with the description of an opioid treatment program as

 defined by NJDOH,the CDC,CMS,NIH,and SAMHSA.

         138.       In conjimction with the Zoning Permit's issuance, as identified in Paragraph 137,

 supra, no review by the Voorhees Township Planning Board was required by the Zoning Officer,

 notwithstanding the proposed use constituted a new use as defined by Section 156.018.

             139.   As described in Paragraph 49, 50, and 51,supra, on January 10, 2017, the Zoning

 Officer for the Township of Voorhees issued a Zoning Permit, Permit No.: Z2017-0024,to RCA,

 which Permit allowed RCA to open an Opioid Treatment Program at a location within the 0-1

 Zoning District.




                                                   36
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 37 of 87 PageID: 37




        140.   As described in Paragraphs 49, 50, and 51, supra^ no review by the Voorhees

Planning Board was required by the Zoning Officer or Stuart Platt, Esq., in his capacity as Board

Solicitor, notwithstanding the proposed use constituted a new use as defined by Section 156.018.

        141.   As pertinent to the instant action. New Jersey's Open Public Records Act(OPRA)

is designed to advance the policy of maximizing public knowledge about public affairs by broadly

defining "government records," and publicly declaring that they shall be accessible. NJ.S.A.

47:1A-11. The purpose of the statue is to make government records readily accessible for

inspection, copying, or examination.

       142.    A "government record" as defined by NJ.S.A. 47:1 A-1.1, means any paper, written

or printed book,document,drawing, map,plan, photograph ... that has been made, maintained, or

kept on file in the course of official business by any officer, commission, agency or authority of

the State or of any political subdivision thereof, including subordinate boards thereof, or that has

been received in the course of his or its official business by any such office, commission, agency

or authority of the State or of any political subdivision thereof, including subordinate boards

thereof.

       143. On July 23,2020, an OPRA request for production ofcopies of all Change of Use

Review applications with respect to any properties located within a non-residential zone filed with

the Township of Voorhees Planning Board, pursuant to Section 156.018, for the preceding five-

year period was served on the Township of Voorhees.

       144. On or about August 18, 2020 the Township of Voorhees responded to the OPRA

request described in paragraph 143, supra, through the production of a single Change of Use
Review Application filed pursuant to Section 156.018.




                                                37
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 38 of 87 PageID: 38



        145.    On July 23, 2020, as part ofthe OPRA request identified in Paragraph 143,supra.

Plaintiffs also sought production of all Zoning Permits issued with respect to non-residential
 properties was submitted to the Township of Voorhees in an attempt to gather information as to
the number ofsuch applications that would possibly trigger a review pursuant to Section 156.018

 ofthe Township of Voorhees Municipal Land Use Ordinance.

        146. On August 18,2020,Wendy Flite, Secretary ofthe Township ofVoorhees Planning

 Board,after the granting ofextensions pursuant to OPRA,responded to the pending OPRA request

 through an email that read:

        This message is in response to your request for copies ofZoning Permits for non-
        residential properties. These permits cannot be found on our server conducting a
        simple search. The Zoning office does not maintain a list of permits. This part of
        your request is over broad and I cannot retrieve this information. Therefore,I am
        unable to complete this part of your request. The Change of Use application
        documents were sent to you yesterday.

        147.    The Township of Voorhees' response,through the email communication described

 in Paragraph 146, supra, to the OPRA request identified in Paragraph 143, supra, constituted a

 violation of the provisions of V.J.5.^.47:1 A-1.1, et seq., in that, the Township of Voorhees,

 through its administration, officers, employees, and agents, failed to provide the requested

 information.


        148.    On information and belief, and as established by the review ofthe Zoning Permits

 identified in Paragraphs 21 and 49, supra, the Township of Voorhees Zoning Department

 maintains and issues Zoning Permits in numerical order for each calendar year.

        149.    Further on information and belief the afore-described Zoning Permits are issued

 under the following format: Z-Cale|ndar Year-Sequential Permit Number.

        150.    The failure ofthe Township of Voorhees to properly respond to the OPRA request

 described in Paragraph 143, supra, was designed, intended and executed to deny Plaintiffs the



                                                38
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 39 of 87 PageID: 39



ability to explore and establish the extent to which the Township of Voorhees, its administration,

officials, employees, and agents engaged in a pattern and course of conduct to illegally
discriminate against Affinity, Dr. Brown, and their patients in violation of the ADA and Section

504 ofthe Rehabilitation Act of 1973.

           THE PROCEEDINGS BEFORE THE TOWNSHIP OF VOORHEES
          PLANNING BOARD WERE CONDUCTED IN SUCH A WAY AS TO
               DENY AFFINITY ITS BASIC DUE PROCESS AND EQUAL
        PROTECTION RIGHTS TO A FAIR AND IMPARTIAL REVIEW OF ITS
                       CHANGE OF USE REVIEW APPLICATION.

        151.   Pursuant to the provisions of Section 156.018 of the Land Use Ordinance of the

Township of Voorhees,a change ofuse review application, submitted pursuant to Section 156.018

ofthe Township of Voorhees Land Use Ordinance, must be reviewed during a public hearing.
        152. As is relevant to the instant action. Affinity appeared before the Defendant Board

on four (4) separate dates in connection with its application: July 22, 2020; August 26, 2020;
September 23, 2020; and October 14, 2020. On each occasion, the Defendant Board conducted

the hearing through a video conferencing platform.

       the MEMBERS OF THE VOORHEES TOWNSHIP PLANNING BOARD
        FAILED TO DISCHARGE THEIR INDIVIDUAL AND COLLECTIVE
       RESPONSIBILITY TO EXECUTE THE RESPONSIBILITIES OF THEIR
                           POSITIONS AS PUBLIC OFFICIALS.

       153. From the outset of the hearings on July 22, 2020, the members of the Voorhees

Township Plannmg Board made often and repeated comments that evidenced an uninformed,
biased predisposition against Affinity, based solely on the treatment options it provides, in
violation ofthe ADA's prohibition against discrimination.

       154. The Planning Board Members provided comments and testimony during the several
video conferencing hearings that revolved around uncorroborated facts regarding: rehabilitation
facilities; Methadone use in general; speculative fears about the anticipated protected class of


                                              39
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 40 of 87 PageID: 40




individuals who would receive treatment; and rising crime rates: all in violation of the ADA and

Section 504.

       155.      The commentary and testimony afore-described in Paragraph 154,supra,included,

but was not limited to the following Board Member and Board Solicitor comments and testimony:

               A. Mario DiNatale, the Director of the Voorhees Township Economic

                  Development Department, inquired about patients receiving methadone

                  treatment via intravenous needles;

               B. Anthony Ricini raised repeated questions concerning security predicated

                  upon testimony "based on the type of drugs dispensed and clients being

                  served."


               C. Jason Ravitz, Deputy Mayor of Voorhees, testified as to his belief that

                  drug dealers will be drawn to the area and prey on the patients receiving

                  treatment.


               D. Stuart Platt, Esq.,Board Solicitor, repeatedly throughout the course ofthe

                  hearings, questioned security issues based solely on the facility's location

                  a quarter mile from an elementary school, while failing to disclose the

                  approval, without a required review, of an Opioid Treatment Provider

                  across the street from a day care center.

               E. Anthony Ricini raised additional concerns with respect to the elementary

                  school and, in a statement supportive of not-in-my-backyard syndrome,

                  stated to Affinity:"Why don't you go to another municipality where they

                  won't ask so many questions."




                                                 40
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 41 of 87 PageID: 41



              F. Anthony Ricini further testified, during the hearings, that the chances of

                 addicted persons causing trouble with kids and the community is more

                 likely than with non-addicted persons.

              G. Anthony Ricini still further raised as a security concern that pedophiles,

                 upon release from jail, would seek treatment at a facility located close to

                 a school.

              H. Anthony Ricini still further opined: "I'd rather be in an area where there are no

                 facilities than in an area with one."

       156. As evidenced by the comments alleged in Paragraph 155, supra, the Board

Members believed, without any factual basis, that treatment programs such as Affinity's raise
crime rates and pose a danger to the community more so than other types of medical offices.

       157.    Stuart Platt, Esq., Board Solicitor, reinforced the Board Member's beliefs when,

during the hearings, he posed a question to Affinity asking its Managing Member whether his

testimony addressing the proximity ofthe facility to an elementary school had changed now that
he (the Managing member)had heard the issues about being close to a school.

       158. Prohibiting the opening of methadone treatment clinics based on "speculative"fear
is both a violation of the ADA,42 US.C. 12101(b)(1), and its expressed goal of eliminating
discrimination against people with disabilities and Section 504 ofthe Rehabilitation Act protection
from deprivations based on prejudice, stereotypes, or unfotmded fear.

       159. The testimony provided by the members ofthe Voorhees Township Planning Board
was based upon speculation, presumed risk, and hypothetical in nature, such that, the testimony
described in Paragraph 155, supra, did not constitute evidence that any patient, in fact, posed a
significant risk. Rather,the testimony offered by the members ofthe Voorhees Township Planning



                                                41
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 42 of 87 PageID: 42



Board disclosed their individual and collective opinions as to the disabled individuals who were

anticipated patients of Affinity.

        160.   During the several hearings before the Voorhees Township Planning Board, Stuart

Platt, Esq., in his capacity as Board Solicitor, failed to advise the Board as to the violative nature

and tenor of the Board member comments and questions and permitted improper questioning of

Affinity.


        THE VOORHEES TOWNSHIP PLANNING BOARD'S MEMBERS'CONDUCT
        DURING THE HEARINGS WAS UNPROFESSIONAL AND CONSTITUTED A
       VIOLATION OF THEIR INDIVIDUAL AND COLLECTIVE RESPONSIBILITES
            UNDER THE NEW JERSEY LAND USE LAW.NJSJi.40:55D-1,ETSEQ.
        161.   It is fundamental to the New Jersev Municipal Land Use Law. N.J.S.A, 40:55D-1,

et seq., that applicants, as interested parties, have a fundamental right to be heard during hearings

before land use boards.

       162. N.JS.A. 40:55D-4, defines "interested party" as "any person, whether residing

within or without the municipality, whose rights to use, acquire, or enjoy property is or may be

affected by any action taken under this Act,or whose rights to use, acquire or enjoy property under
this Act, or under any other law ofthis State or ofthe United States have been denied, violated or

infringed by an action ofa failure to act under this Act."

       163.    While the Township of Voorhees Planning Board is not a court, in the conduct of

hearings before it, as with Affinity's application, when deciding matters properly before it the
Board must hear testimony, take exhibits, make findings offact and draw legal conclusions from

the facts as produced by the evidence presented at the hearing in much the same way courts do.

       164. Notwithstanding the responsibility to hear the testimony offered, examine the

evidence,and make findings offact, members ofthe Voorhees Township Planning Board absented



                                                42
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 43 of 87 PageID: 43



themselves during the afore-described video conferencing proceedings or were otherwise

distracted.

        165.     The conduct described in Paragraph 164, supra^ included, but was not limited to

the following:

               A. Board Member Mark Leinman was eating and left the video conference

                  meeting room or extended periods oftime.

               B. Board Member David Kleinman was operating a motor vehicle

                  throughout the video conferenced hearing held on August 26,2020. Upon

                  exiting his vehicle engaged in a conversation with an as yet imidentified

                  individual located off-camera.

               C. Board Member Jason Ravitz, Deputy Mayor, was observed on multiple
                  occasions eating, along with his absence from the video conference

                  meeting room on multiple occasions.

               D. Board Member Mario DiNatale was observed sleeping on multiple

                  occasions.

               E. Board Member Troy Brocco was observed watching television.

       166. The absence or diverted attention of the several Planning Board Members, as

described in Paragraphs 164 and 165, supra^ denied Affinity a fair and impartial review of its
application.


       DURING THE HEARINGS BEFORE THE VOORHEES TOWNSHIP PLANNING
          BOARD,STUART PLATT,ESQ.,ACTING AS THE BOARD'S SOLICITOR,
        DOMINATED THE BOA^,ACTED AS A HEARING MASTER,AND DENIED
                         AFFINITY A FAIR AND IMPARTIAL HEARING.

       167.      The proceedings before the Voorhees Township Planning Board were based upon
Affinity's application seeking a change of use review, as provided for in Section 156.018 of the

                                               43
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 44 of 87 PageID: 44




Township of Voorhees Land Use Ordinance, as more fully described in Paragraphs 119 and 120,
supra.


         168. As part of that review, the burden of proof was on Affinity to establish that its
proposed use was identical or substantially similar to Dr. Brown's approved use.

         169.   Further, in connection with the change of use review. Affinity was presented with

the Board Engineer's report raising questions as to the medical nature of the use, as more fully
 described at Paragraphs 41 and 123,supra.

         170.   During the hearings before the Board described in Paragraph 152,supra. Affinity

 offered the expert testimony of two (2) physicians. Dr. Dan Edwards, M.D., and Dr. J. Gregory

 Hobelmann, M.D., certified in the field of addiction medicine.

         171.   The testimony of Dr. Edwards and Dr. Hobelmann was intended by Affinity to

 establish (1)that the nature of Affinity's practice was identical to that of Br. Brown and (2)that

 the treatment ofthose suffering from addiction is the practice of medicine.

         172.   Notwithstanding the Applicant's burden pursuant to Section 156.018 or the nature

 of the use issue raised in the report of Rakesh Daiji, Paragraphs 41 and 123, supra, Stuart Platt,

 Esq., in his capacity as Planning Board Solicitor, throughout the several hearings, interrupted the

 experts' testimony and objected to the relevance of the testimony of Dr. Edwards and Dr.

 Hobelmann claiming "we have land issues to deal with."

         173.   The interruptions and objections made by Stuart Platt, Esq., prevented Affinity

 from offering relevant expert testimony to the Planning Board with respect to the change of use

 application under Board review.

         174.   Stuart Platt, Esq.'s conduct described in Paragraph 172 and 173,supra, negatively

 impacted Affinity's presentation and prevented it from having a fair and impartial review of its



                                                 44
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 45 of 87 PageID: 45




application as evidenced by the Board Solicitor's interruption and objection during the August 26,

2020 testimony of Dr. J. Gregory Hobelmann, M.D., Affinity's expert in the field of addiction

medicine.


       175.    During the testimony of Dr. Hobelmann, M.D., described in Paragraphs 170 and

171,supra, Stuart Platt, Esq., acting as the Board Solicitor, interposed objections and acting as the

Board Chairperson,limited the scope ofDr. Hobelmann's testimony by,including, but not limited

to, objecting to the relevancy of testimony, notwithstanding the testimony was proffered eis

addressing the medical nature of addiction-focused medical practices.

       176.    Further during the testimony of Dr. Hobelmann, Stuart Platt, Esq., acting as the

Board's Solicitor, interrupted and attempted to prevent Affinity's counsel from fully developing

Dr. Hobelmann's testimony to confront or address in an anticipatory fashion, the discriminatory

Board Member comments and testimony as set forth in Paragraphs 155 and 159,supra.

       177.    Further evidence of the negative impact of Stuart Platt, Esq.'s conduct occurred

during the September 23,2020 testimony ofDr. Dan Edwards, when,as a result ofBoard Member

DiNatale's inquiry to Dr. Edwards as to the success rate oftreatment utilizing Methadone,Deputy

Mayor Ravitz interrupted the proceedings stating: "our solicitor, Mr. Platt,just stated this is all

irrelevant information."



        THE COMMENTS AND TESTIMONY OFFERED BY INDIVIDUALS DURING
        THE PUBLIC PORTION OF THE HEARINGS ON AFFINITY'S APPLICATION
            AND AS SUBMITTED TO THE TOWNSHIP OF VOORHEES PLANNING
            BOARD IN ADVANCE OF THE AFORESAID HEARINGS CONSTITUTED
       IMPROPER SPECULATIVE,BIASED,AND DISCRIMINATORY TESTIMONY
       AND COMMENT IN VIOLATION OF THE AMERICANS WITH DISABILITIES
           ACT AND SECTION 504 OF THE REHABILITATION ACT OF 1973.

       178.    The New Jersev Municipal Land Use Law provides for public comment on every

application considered by a local land use board, such as the Voorhees Township Planning Board.



                                                45
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 46 of 87 PageID: 46



         179.    Section 156.018(B) of the Township of Voorhees Municipal Land Use Ordinance

 requires applicants seeking change ofuse review to provide notice ofthe public hearing,as defined

 at Section 156.019 ofthe aforesaid Municipal Land Use Ordinance.

         180.    Affinity and Dr. Brown provided the notice required by Section 156.018 and

 Section 156.010,supra, on four(4)separate occasions.

         181.    Both the ADA and Section 504 of the Rehabilitation Act of 1973 aim to protect

 disabled individuals from deprivations based on prejudice, stereotypes, or unfounded fear, while

 giving appropriate weight to such legitimate concerns as avoiding exposing others to significant

 health and safety risks.

         182.    To be determinative factors, the significant health and safety risks described in

 Paragraph 181,supra, must be substantial, not speculative or remote.

         183.    To be entitled to protection under the ADA or Section 504, Affinity is not required

 to establish that it or its patients pose no risk at all.

         184.    During the public comment portion ofthe hearings before the Voorhees Township

 Planning Board, eight(8) members of the public were permitted to offer speculative, biased, and

 factually unsupported comments on the merits of Affinity's change of use review application.

         185.    The testimony described in Paragraph 184,supra,included, but was not limited to

 the following testimony:

                A. "My complaint is that, my home backs up the speed line. These people
                   that are going to be getting off, walking by, going through a small little
                   path through Robin Hill Apartments and onto this facility ... I object to
                   this terribly because number one,it's near the school. Number two,I walk
                   there constantly. There's children that live in Robin Hill Apartments that
                   get on and get offofthat bus. This facility isjust putjust in Ae completely
                   wrong place ... Put it over in the Sturbridge Woods ... Put it over in the
                   Beagle Club ... put it somewhere else besides in a neighborhood such as
                   ours."




                                                     46
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 47 of 87 PageID: 47



               B."We moved to Voorhees for the school district and because it was a clean,
                 safe, you know,really desirable area to live. So,I'm opposed to the clinic.
                 You know, we're also worried about our property value decreasing and
                 new families might not want to move to this area of Voorhees."

               C. "I've lived here 23 years, a block and a half away from the school. My
                 children attend Osage Elementary School. Or as Mr. Martin calls it, Osage
                  School. He has no clue. He's bullshitting you. Sorry. I apologize for my
                 language, but it's obvious he's deceptive. You know, to add methadone-
                  treated, dizzy drivers to these roads would be extremely dangerous. You
                  know,children are crossing that methadone clinic."

               D. "It's also been proven that methadone clinics attract heroin addicts and
                 drug dealers who sell illegal drugs to them. So, in effect. Affinity is
                 purposely drawing illegal drug deals to within a thousand feet of our
                 school. It sotmds as if Affinity Healthcare is knowingly more of criminal
                 accomplice than anything ... We don't want an affinity ofjunkies drawn
                 to our school. We don't want an affinity of drug dealers drawn to our
                 school. We don't want an affinity of deception from Affinity Healthcare
                 ... a medical office is simply not the same as a methadone clinic."

        186.    During the public comment, one resident, who identified herself as holding a

 doctorate in pharmacology and being a certified oncology pharmacist, testified as follows:

               I worry about these individuals coming out ofthis facility, being dizzy or not
               a hundred percent clear with themselves, and it fiightens me. I'm worried
               that we have woods behind our home that they could use to cut through our
               property to get to the back ofthis facility, which is only 250 feet away from
               our property, I don't worry for myself, but I worry for my grandchildren. I
               sympathize with these people, but I think this facility could be in a better
               place.

 Still further, evidencing her knowledge of Methadone,the resident testified:

                There's also a lot of children who wait for the bus at that comer. So, you
                know,I worry about added traffic, people being titrated up on methadone
                and, you know, driving their cars.

        187.     The resident identified in Paragraph 186, supra^ because of her certification and

 educational status, created an impression that her testimony, while not being offered as expert

 testimony, carried with it the potential impact of being perceived as such by the Members of the

 Board; especially, as her testimony was phrased using a term of art: "titrate."



                                                 47
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 48 of 87 PageID: 48



       188.    In light ofthe perception created through the testimony ofthe witness identified in

Paragraphs 186 and 187,supra. Affinity's counsel attempted to develop the record that the dosing

levels and titration of methadone for use in the management ofpain in an oncological setting differ

from that present in treating patients suffering from Opioid Use Disorder.

        189.   Affinity's counsel's effort to address the impact of Methadone used as MAT on

drivers as raised by the witness identified in Paragraph 186, 187, and 188, supra, was denied by

Stuart Platt, Esq., in his capacity as Board Solicitor.

       190.    The result of the denial of Affinity's counsel's effort to address the substantial

safety risk raised through the testimony ofthe witness identified in Paragraphs 186,187,and 188,

supra, was to leave unchallenged the assertion that individuals operating motor vehicles while

undergoing MAT constitute a danger to the public.

       191.    In addition to the public comments described in Paragraphs 184,185,186,and 187,

supra,the Township of Voorhees Planning Board received email communications from interested

parties, in advance of the hearings, as a result of the public notice provided as described in

Paragraphs 119 and 180,supra.

       192.     The Township of Voorhees, the Township of Voorhees Planning Board, and

Wendy Flite, Planning Board Secretary, improperly denied Affinity access to the email

communications described in Paragraph 191, supra, until after the July 11, 2020 hearing before

the aforesaid Planning Board, in an attempt to fhistrate and hinder Affinity's ability to address
local concerns and respond to the issues raised in or through the afore-described email

communications.


       193. As with the public testimony set forth at Paragraphs 184,185,186,and 187,supra,
the email commumcations received by the aforesaid Planning Board exhibited prejudice against



                                                 48
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 49 of 87 PageID: 49



disabled persons, dealt in stereotypes, or raised unfounded fears, as evidenced by the following
email communications:

             A. Dear Members of the Planning Committee Board,

                 I am writing you today to express my strong opposition to the
                 Methadone Clinic proposal that you will be considering on your
                 March 11th meeting. A residential neighborhood is not the place for
                 a methadone clinic, and neither is a block away from an elementary
                 school.

                 As someone who recently moved to Voorhees from South
                 Philadelphia,I have witnessed first hand the results ofliving near
                 a methadone clinic as my house was located a block away from
                 one. Without the residents' input, the City thought it was a good
                 idea to locate a methadone clinic in a residential area. The results
                 were catastrophic; addicts ended up roaming the neighborhood,
                 shooting drugs, hiding in people's garages or alleys and passing
                 out. As a result, homeowners like myself sold their homes to
                 escape the insanity so they could raise their families in a safe
                 environment. In some situations, houses were not sold, and
                 squatters invaded those homes and more drug houses were
                 suddenly popping out all over the neighborhood. What was
                 originally meant to be public assistance ended up causing the
                 decline of a neighborhood, especially for long-time residents
                 who had no financial ways to move out.

                 Additionally, we are already living in a county with some of the
                 highest real estate taxes; taxes that should be going to our school
                 system, our neighborhoods, our roads, and other services. Let's
                 continue putting those tax dollars to work for the hard working
                 people who are actually paying taxes. I appreciate your attention
                 on this matter. Thank you.

              B. I am contacting the Voorhees Planning board and Committee to let
                 you know that I'm very concemed with this proposal. As a
                 homeowner who has children I want my peace of mind and their
                 safety. Please give us some support and nix this proposal completely.
                 Thank You!


              C. Dear Planning Board Secretary,
                 I am a 23 year resident of Voorhees, {Green Ridge} and I ask for your
                 support against the proposed methadone clinic in a residential
                 neighborhood -along the same walkway a block away from Osage
                 Elementary School. As you may know, there are several similar local
                 cases which resulted in the methadone clinics defeated. These methadone


                                               1
                                               49
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 50 of 87 PageID: 50



              clinics typically have armed guards and heroine (sic) addicts who report
              high, according to published local reports.

              There is no doubt that allowing a methadone clinic at the proposed
              location would be a serious safety threat to our children and police
              officers, as well as a burden to our courts.
              Please support a no vote against the proposal.
              Thank You.


           D. Sent from my iPhone while I am a Cherry Hill resident,I feel the need to
              weigh in because this type of decision affects all our neighborhoods. We
              are currently seeing an up tick in nuisance crimes. People are attempting
              to steal smsdl things from cars and sheds. These types of crimes signal
              drugs. Now with this initiative we are inviting Aat segment of the
              population who commit these types of crimes on an even greater
              proportion. Send these people to PGP or to local ED's.

           E. Good Afternoon,

              Attention all planning board members: There is rumor of an upcoming
              Voorhees Planning Committee meeting on March 11th at 7pm regarding
              building a full-scale for-profit methadone clinic along the same walknath
              1 block from Qsage Elementary School across from a daycare, in a
              residential neighborhood.

              This section of Voorhees has the largest population of minorities,
              thousands of apartments, lower incomes and currentlv has manv
              treatment centers, group homes and recoverv houses \ alreadv in place.
              It seems these citizens are unfairlv represented because thev put all the
               high-risk and dangerous sites in this low-income residential area of
               Voorhees vs wealthier areas of Voorhees like Sturbridge for example.

               Qsage Elementarv School children would walk past this proposed armed-
               guarded methadone clinic that could serve hundreds of heroin addicts
              traveling there daily, and waiting in long-lines before daily opening.

               This methadone clinic simolv doesn't belong in a residential area. 1 block
               along the same walk-path of an elementarv school, with a children's
               davcare across the street. Are thev insane?
               There are literally millions ofbetter options,even in this township where
               buildings have been vacant for 10 years in non-residential
               neighborhoods.

               To be clear,the Qsage part oftown has the largest percentage of minority
               and lower income citizens by far.




                                             50
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 51 of 87 PageID: 51



              We have the data. To approve of a methadone center at this location is
              oppression.
              Against the proposal. Enough is enough for this area oftown.
              Kind Regards,

           F. I don't want this proposed Methadone Clinic near Osage Elementary
              School in Voorhees,as it would only be a matter oftime before a student
              finds a used syringe there. Students will have 3 methadone treatment
              centers within 1 block of each other and the school. "Methadone Mile"
              is a section of Boston's Massachusetts Avenue that is lined with
              methadone clinics and illicit drug use. People come to this strip to get
              high and get sober. The area is literally littered with evidence ofding use.
              Nearby schools like Orchard Gardens K-8 institution arejust blocks from
              Boston's busiest addiction treatment programs. As a result,their property
              has become the dumping ground for used needles, putting children in
              danger. Orchard Gardens School Nurse Sue Burchill admits,"You can't
              even sit in the bleachers in our little field because they shoot up
              underneath them". School officials worry this won't be enough. During
              fall and winter, leaves and snow easily hide needles, increasing the risk
              ofstudent contact.


              Please share this with the Voorhees Township planning board.

           G. Dear Voorhees Township Planning Board,(7/22/2020 Meeting Affinity
             Healthcare LLC)
             • This letter may be useful to understand the unsafe and dangerous
              impact of placing a Methadone Clinic 1 block {two-tenths of a mile}
              along the same walk-path of:
              1: Osage Elementary School 112 Somerdale Rd (Somerdale Rd near
              Bumt Mill Rd)
              2: The Learning Experience 401 S Bumt Mill Rd (Bumt Mill Rd near
              Somerdale Rd)
              3: One Step At A Time Daycare Academy 219 S Bumt Mill Rd #lBumt
              Mill Rd near Somerdale Rd.

             •    17 miles away, the board mled that a dmg treatment facility can't
              use buildings zoned for regular medical offices

             •    Another towns officials denied a methadone clinic a license to
              operate. Residents living near the proposed clinic feared it would bring
              dmg dealing to the neighborhood and argued the clinic should be placed
              in a neighborhood that doesn't have as many dmg facilities.




                                            51
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 52 of 87 PageID: 52




                 • At Lewis Elkin Elementaiy, close to "needle park" children routinely
                 watch drug users inject themselves — and they also see paramedics race to
                 reverse overdoses. A principle walking her third grade student past the
                 park conunented "it was the scariest walk I had" not just because they
                 stepped over needles and past people injecting drugs, but also because
                 many worry about "becoming a part of what they see".
                 Numerous people in addiction have told reporters and researchers that
                 they wish children didn't have to see them,either.

                 • Where there is too much treatment^ predators descend on methadone
                 patients,tiying to sell them other drugs. The police all say,"We wish there
                 was something we could do about it, but this is what happens when you
                  have all the clinics here."


                 • "Methadone Mile" arrests in the area have increased 58 percent and
                 workers collected 26,000 used syringes and used overdose drug naloxone
                 77 times according to city data. Most business were forced to hire
                 security guards.
                 Residents still find discarded needles in their yards and people injecting
                 drugs on their front steps or passed out behind their homes.

                  • New dealers emerge almost as quickly as the police can make
                  arrests and that many ofthose convicted receive sentences that do not
                  involve jail time.

         194.   The public comments provided through the email communications described in

Paragraph 192,supra^ and as set forth in Paragraph 193,supra,improperly raised speculative fears

and concerns ranging from fear to safety to crime and property values.

         195.   At no time during the several hearings before the Township of Voorhees Planning

 Board were the members of the aforesaid Board apprised that the nature of the aforesaid email

 communications or the public testimony presented to the aforesaid Board were speculative,

 without factual support and violative of the ADA and Section 504 of the Rehabilitation Act of

 1973.




                                                52
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 53 of 87 PageID: 53




             THE VOORHEES TOWNSHIP PLANNING BOARD AND STUART
        PLATT,ESQ.,BOARD SOLICITOR,ENGAGED IN DISCRIMINATORY
                   CONDUCT BY FAILING TO MAKE REASONABLE
              ACCOMMODATIONS IN VIOLATION OF TITLE II OF THE
                     AMERICANS WITH DISABILITIES ACT(ADA).

       196.    A public entity may not, in determining the site or location of a facility, make

selections


               (i) That have the effect of excluding individuals with disabilities from,
               denying them the benefits of, or otherwise subjecting them to
               discrimination; or
               (ii) That have the purpose or effect of defeating or substantially impairing
               the accomplishment of the objectives of the service, program, or activity
               with respect to individuals with disabilities. 28 CFR Section 35.130(b)(4).
       197.    Further, a public entity shall make reasonable modifications in policies, practices,

or procedures when the modifications are necessary to avoid discrimination on the basis

of disability, unless the public entity can demonstrate that making the modifications would

fundamentally alter the nature ofthe service, program, or activity. 28 CFR Section 35.130(b)(7).

       198.    As relevant to the instant action, the hearing before the Township of Voorhees

Planning Board, and as applied in connection with land use reviews, municipalities must be

cognizant of potential modifications and can "change, waive or make exceptions in their zoning

rules," as the United States Circuit Court of Appeals recognized in Hovsons, Inc. v. Township of

Brick, 89 F. 3d 1096(3d Cir. 1996).

       199.    Unreasonable accommodations, as relevant to the instant Complaint, are ones that

involve undue financial burdens, undue hardship, or require a fundamental alteration to the

proposed program,facility, activity, ordinance, or statute.

       200.    Section 156.018(G) of the Township of Voorhees Land Use Ordinance provides,

inter alia, in connection with a change of use review,the Planning Board may condition a change



                                                53
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 54 of 87 PageID: 54



of use approval upon compliance with any reasonable condition not in violation with the terms of

this chapter or other applicable local, state, or federal law.

        201.   During Affinity's presentation before the Township of Voorhees Planning Board,

being cognizant of the reasonable accommodation component in the context of the ADA and the

land use provision set forth at Section 156.018(G), acknowledged the Planning Board's authority

to impose a limitation on the number of patients. If imposed by the Planning Board, such a

condition would constitute a reasonable accommodation consistent with the mandate ofthe ADA,

in light ofBoard member comments. Specifically, during the September 23,2020 hearing before

the Planning Board, Affinity, through its Managing Member,acknowledged the Planning Board's

authority to impose a reasonable limitation on the number of patients Affinity.

        202.   During Affinity's counsel's closing comments on October 14,2020,he commented

 upon the imposition of what would be a reasonable accommodation under the ADA,a limitation

on the number of patients Affinity would be permitted to treat. Without raising the specter of a

 possible violation of the ADA,Affinity's counsel advanced the argument solely as a function of

the Planning Board's authority yxadtr Section 156.018(G). Specifically, Affinity's counsel stated:

                Keep in mind, that under your ordinance, you can establish reasonable
                conditions related to this particular use. That's in your ordinance.

 Affinity's counsel returned to this point later in his closing comments,though now couched in the

context ofthe United States District Court decision in Afe/ro Treatment OfMaine v. City OfBangor

(D. Me. 2016), commenting:


               There is case law that suggests, there's federal case law, especially out of
               the ... United States District Court ...of the District of Maine, the case
               called Metro, that basically says that... you can set limits on patients and
                if, in fact, there needs to be an expansion, the applicant has [to] come back
                and be able to establish the need for an expansion. ...[It] gives you that
                authority to impose or to ask for that sort of condition, reasonable
                conditions.


                                                  54
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 55 of 87 PageID: 55



       203. Affinity's Counsel's closing commentary as set forth in Paragraph 202, supra,
along with Affinity's Managing Member's acknowledgement of the Planning Board's authority
during his September 23, 2020 testimony. Paragraph 201, supra, provided the Township of
Voorhees Planning Board with a reasonable accommodation that would not fundamentally alter
the nature ofthe service, program, or activity offered by Affinity to its disabled patients suffering
from OUD.

       204. Notwithstanding Affinity's recognition and acknowledgment of the Township of
Voorhees Planning Board's ability and authority to impose a limitation on the number of patients
as a reasonable accommodation,in the form ofa "reasonable condition" as provided for by Section

156.018(G),that offer went ignored by the aforesaid Planning Board as evidenced by the colloquy
between Stuart Platt, Esq., the Board's Solicitor, and Affinity's counsel:

               MR. PLATT:              Mr. Reale, you talked about conditions the Board can
               set, limits on the number of patients. Is the applicant proffering that you
               would agree to a limitation of275 patients per day?

               MR. REALE:              It's a little — the answer is probably yes, but I have
               to get there a little different way, Mr. Platt.

               MR.PLATT:               The second question I have is-

               MR. REALE:              I didn't answer the first one.

               MR.PLATT:               The second question I have for you in terms of
               conditions is, are there any other conditions that your client would proffer
              or agree to on this application?

               MR. REALE:              Well,I haven't had — I'll answer the second question
              first, Mr. Chairman and Members ofthe Board. I haven't had those sort of
              discussions with my client as to what else there would be. Because the
              major thrust here,to answer Mr. Platt's question, the major thrust here has
              been, what's the intensity ofthe use. Because that's the way we think about
              it in the context ofland use. So in light of — and let me cite the case so that
              we have the record clear. Metro Treatment of Maine, LP, versus City of—
              I forgot the name ofthe city. Mr. Platt, do you have it at our disposal? The
              Metro case?




                                                 55
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 56 of 87 PageID: 56




            MR. PLATT:              I do not.

            MR. REALE:              Okay. Oh, Bangor. I forgot. That's right. I forgot.
            It's Bangor, versus the City of Bangor. It is a [D]istrict of Maine, actually
            it's a District Court of Maine case from 2016. It has a citation, but it's only
            to the local docket. It's not, it's not ~ I don't have a reporter citation.

            MR. PLATT:           You know.Skip,Ijust asked you if your client would
            agree to any conditions.

            MR. REALE:              Yeah.

            MR. PLATT:              I don't know why you're citing case law.

            MR. REALE:             You asked me two questions. And the first question
            — the second question is, I haven't discussed with the client any conditions
            other than population limits by way of patients. But I think that I can, in
            fact, represent that, based on the testimony, if the Board imposed the
            condition of275 patients,that is consistent with the testimony by the client.
            So the answer to that question is yes.

            MR. PLATT:              Do you believe that it would be reasonable for this
            Board, if it wanted to, to impose a condition on the hours ofoperation?

            MR. REALE:              I think that's where the Board becomes -- runs afoul
            of Department of Health regulations as it relates to the regulations on the
            practice of medicine.

            MR. PLATT:              So you're saying this Board cannot impose, as
            a reasonable condition, or if it did impose it would be an unreasonable
            condition, a specific limitation on the hours of operation.

            MR. REALE:            Without knowing what that may look like, my
            general answer would be that the applicant would probably find that type
            of condition to be unreasonable under the circumstances, given the nature
            ofthe practice.

            MR. PLATT:           So,for instance, if this Board said, well, the medical
            use is — medical office, remember, this is an office zone, the medical
            office, we feel that, you know, imposing a reasonable condition would be,
            you know,9:00 to 5:00, 9:00 to 6:00, Monday through Friday, some hours
            on, you know, 9:00 to 12:00 on Saturday, that's not something that your
            client would agree to?




                                                56
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 57 of 87 PageID: 57



            MR. REALE:             Oh, I can say categorically no, because the time of
            the operation is driven by the medicine and the need ofthe patient.

            MR. PLATT:             So you believe that ifthe Board were to approve this
            and impose an hours of operation consistent with medical offices, that it
            believes to be fair and reasonable, you would believe that they don't have
            that power? I'm just asking you. I'm not ~

            MR. REALE:               Oh,I didn't say they don't have the power to impose
            that. I'd say I believe that that would be an unreasonable condition.

            MR. PLATT:             Okay.

            MR. MARTIN:            It's governed by 42-CFR,our hours of operation.

            MR. REALE:              I apologize for Mr. Martin jumping in, but he does,
            in fact, cite what the CFR rates as relates to hours ofoperation.

            MR. PLATT:            Yeah, that's fine. But, you know what? I'm talking
            to a land-use attorney, and we're talking about land use. And you talked
            about, several times in your summation, in terms of imposing reasonable
            conditions. And I just wanted to get to the heart of what you thought.
            Because a lot of times in land-use applications, hours of operation can be
            imposed,they can be conditions ofapproval, and you're telling me,no, you
            can't, and that's your position. I'm not saying I agree with you. I'm not
            saying you're correct. I'm not saying Mr. Martin's correct. I just wanted to
            hear from you on that issue.

            MR. REALE:               Again, I want to be clear, Mr. Platt. I'm not saying
            that the Board doesn't have the authority to do that. I'm saying that, were
            they to do that, that the position ofthe applicant would be,is that, given the
            medicine and the methodology by which these patients are treated, the
            applicant would find that and believe that to be an unreasonable condition
            given the nature ofthe practice.

            MR. PLATT:             You mean given the practice ofoperations?

            MR. REALE:             I'm sorry. I don't know that I understood that, sir.

            MR. PLATT:            Well, I mean, are you saying that people can't
            receive methadone treatment after 9:00 o'clock in the morning? Because I
            haven't heard any testimony to that effect.

            MR. REALE:             Well, the nature ofthe practice and the nature ofthe
            testimony is that, individuals who are in active treatment are receiving the
            medication early in the morning so that they can continue to function



                                             57
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 58 of 87 PageID: 58



               throughout the day, because that's the reason why the medication is given
               in the first place, is to facilitate the ability of these individuals to be active
               participants in the function of society. If the medicine were different, and
               the fact that the need of the patient were different, then, yes, the hours of
               operation would be different. But this is driven by the medicine.

               MR. PLATT:             All right. Okay, thank you, Mr. Reale. Any other
               conditions your client would agree to at this point?

               MR.REALE:               None that I can — none that I'm authorized to
               discuss at this point, because, quite frankly, I haven't discussed anything
               other than patient volume.

               MR. PLATT:           Well, this is your sort of day, well, at least your day
               before the Board. Okay. Thank you...

       205.    Unlike the reasonable accommodation offered by Affinity to limit patient loads,the

condition advanced by Stuart Platt, Esq. in his capacity as Panning Board Solicitor, was an

unreasonable accommodation, in violation of Title II of the ADA, as well as 28 CFR Section

35.130(b)(7), in that, the "condition" restricting the hours of operation would create an undue

hardship upon Affinity's patients and would result in a flmdamental alteration to the proposed

program,facility, and activity.


   THE DELIBERATION AND DECISION BY THE TOWNSHIP OF VOORHEES
   PLANNING BOARD IN CONNECTION WITH AFFINITY'S CHANGE OF USE
 REVIEW APPLICATION EVIDENCED AN INTENT TO DISCRIMINATE AGAINST
 AFFINITY,DR.BROWN,AND THEIR PATIENTS IN VIOLATION OF THE ADA AND
                      SECTION 504 OF THE REHABILITATION ACT.



       206.    On October 14,2020,at the conclusion ofthe hearing and after Affinity's Counsel's

closing comments the Township of Voorhees Planning Board proceeded to deliberations with the

assistance of Stuart Platt, Esq., in his role as Planning Board Solicitor.

       207.    The deliberations ofjthe Township of Voorhees Planning Board were conducted in

a manner and method to effectuate the continued discrimination of Affinity and its patients in

violation ofthe ADA,Section 50 ofthe Rehabilitation Act and the New Jersey LAD.


                                                  58
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 59 of 87 PageID: 59



        208.   In a clear misstatement of the procedural history of Affinity's Change of Use

Review Application, Stuart Platt, Esq., again in his capacity as Planning Board Solicitor, reported

to the Planning Board:

               So, Mr. Reale and his client, as we've seen the evidence, they filed the
               application because they believed that it required a change of use approval
               under our code, and I've cited the sections, and they also sought a site-plan
               waiver as well. Their application. When they asked at the first hearing,they
               don't know why they're here; well, they're here because they applied for a
               change of use approval because, fundamentally, they had to believe that
               whatever use was previously operating at these suites was different than
               the use that was being proposed. Change of use. Can't get any more
               fundamental than that. And so they applied for a change of use approval,
               and for waiver ofsite plan under the —our code.

        209.   Stuart Platt, Esq.'s comment to the Planning Board was a clear misstatement ofthe

events that compelled Affinity to seek the Planning Board's review pursuant to Section 156.018.

 As set forth in Paragraph 34,supra. Affinity was advised by Jaclyn Bradley,the Township Zoning

 Officer, it would have to seek a change of use review before the Planning Board. As Ms. Bradley

 wrote, inter alia, in her December 11, 2020 email communication to Ron Martin, Affinity's

 Managing Member:

               Since the proposed change of use appears to be significantly different
               than the previously permitted uses on this site, I believe that approval
               for the Change of Use must be obtained from the Planning Board, per
               Sectionl56.018 of the Voorhees Township Unified Land
               Development Ordinance.

        210.   Further, during the afore-described deliberations, the Township of Voorhees

 Planning Board raised, for the first time, the existence of other Zoning Districts within the

 Township of Voorhees where Affinity's program would be a permitted use, when Planning Board

 Member DiNatale, the Township of Voorhees' Economic Development Director, had the

 following exchange with Stuart Platt, Esq.,the Planning Board Solicitor:




                                                59
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 60 of 87 PageID: 60




               MR. DiNATALE: Stuart,in my 20 years on this Planning Board,
               and now as the director of economic development, I did see a
               lot of applications coming in front of me for use, and I give
               example as New Jersey Trailer on 561, commercial use. We had
               an applicant come in to us,to the Zoning Board,zoning office, and
               wanted to put a glass replacement, windshield glass replacement
               there, commercial use, retail commercial use. The application was denied
               through the zoning officer because that zoning code for that zone did not
               specifically say the words auto glass replacement. I mean, it was kind of
               obvious to me that retail, commercial. But I was told, and this is my
               question to you, if the zone doesn't specifically call out a use, this specific
               application is a methadone clinic, which I find coincidental that his first
               two applications neglected to put that terminology in it, but then when
               questioned,this application does recognize the methadone clinic. Since we
               do have other areas in the town that specifically call for clinic, medical
               clinics, is that a determining factor for us to consider?

               MR. PLATT: So it is a factor for you to consider, Mr. DiNatale, and it is
               true. It's sort of a fimdamental premise of land-use law in New Jersey, at
               least, that ifa use is not expressly permitted, it is prohibited.

        211.    Still later in the Planning Board's deliberations. Planning Board Member DiNatale

 returned to the issue of other potential zoning districts within the Township of Voorhees he first

 raised with Mr. Platt, as described in Paragraph 210,supra, when he stated:

                We do have other sections in town that permit a clinic. If we didn't have
                that, different story, but we do have that. So I'll make a motion to deny this
                application as an approved use ...

        212. The position expressed by Planning Board Member DiNatale was echoed by other

 members ofthe Planning Board,including its Chairperson, who stated:

                As Mr. DiNatale says, we have zones specifically assigned to a clinic for a
                particular reason, and it's based on intensity of use. Which I find the
                intensity of use, the hours of operation, and the vagueness of the intensity
                to be everything but a medical office. So for those reasons, I vote yes to
                the motion.

        213.    Planning Board Member Nicini, in his comments, identified the other zoning

 districts as first identified by Planning Board Member DiNatale. In his remarks, Mr.Nicini stated:




                                                 60
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 61 of 87 PageID: 61



               I would like to second that motion on disapproval, based on the fact also
               that I don't believe it's an 01 Zone. It's more appropriate for the MB or the
                TC Zone.


        214. The fact that Voorhees Township has other zoning districts in which Affinity could

locate does not constitute a rational or justifiable reason to deny an application. A denial of

 Affinity's Change of Use Review Application predicated upon the existence of other available

Zoning Districts violates the protections afforded Affinity and its disabled patients pursuant to

 Title II of the ADA and Section 504 of the Rehabilitation Act, as the record before the Planning

 Board was devoid of any evidence that Affinity or its disabled patients constituted a significant

 risk, in that. Affinity presented severe and likely harms to the community that are directly

 associated with the operation ofits program.

        215.    A zoning provision that discriminates against Opioid Treatment Programs violates

 the ADA even if it merely provides a location restriction rather than an outright ban or offers a

 process for relieffrom that restriction.

        216. Affinity suffered irreparable harm as a result of a denial of its Change of Use

 Review Application predicated upon the availability of other zoning districts in which its facility

 could also be located.

        217.    The Town Center Zoning District(TC) was one of the municipal zoning districts

 identified as being more appropriate for location of Affinity. As relevant to the instant action.

 Section 152.132(K),(L) of the Township of Voorhees Municipal Land Use Ordinance identifies

 the following, inter alia, as permitted uses within the Town Center Zoning District:

                Nursery and pre-schools, kindergartens and elementary and secondary
                schools; and Medical and dental clinics, nursing homes, child day care
                centers and hospitals.




                                                 61
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 62 of 87 PageID: 62




        218.    The Township of Voorhees Planning Board, through its Members and Board

Professionals, engaged in active and intentional discrimination against Affinity, Dr. Brown, and

their disabled patients through the last-minute injection of possible alternative zoning districts

 wherein Affinity's facility would also be permitted as evidenced by:

             A.The Town Center Zoning District is located immediately across the street
               from the Osage Elementary School;
             B.The daycare center referenced and identified during the hearing as being a
               source ofconcem is located within the Town Center Zoning District;
             C.The Towns Center Zoning District includes three (3) Senior Citizen
               Complexes, a branch of the Camden County Library; and Residential
               neighborhoods.

        219.    The Change of Use Review provision of Section 156.018 of the Township of

 Voorhees Municipal Land Use Ordinance only requires an applicant, such as Affinity,to establish

that its proposed use is identical to or substantially similar to the immediate prior use.

        220.    While Section 156.018 of the Township of Voorhees Municipal Land Use

 Ordinance places the burden on the applicant to present testimony as to the identical or

substantially similar nature ofthe intended use, it does not specify or limit how an applicant meets

this requirement. Section 156.018 does not require the use ofa professional planner.

        221.    During its presentation before the Township of Voorhees Planning Board, as

 discussed in Paragraphs 170,171, and 172,supra. Affinity offered the testimony of Dr. Gregory

 J. Hobelmann, M.D., proffered and accepted by the Township of Voorhees Planning Board as an

 expert witness with respect to the identification, care and treatment, and the nature ofthe programs

 and medical practices dealing with]opioid illnesses, opioid disorders.

        222.    During Affinity's presentation before the Township of Voorhees Planning Board,

 as discussed in Paragraphs 170, 171, and 172, supra, it offered the testimony of Dr. Daniel J.

 Edwards, D.O., a Diplomate in both the American Board of Emergency Medicine and American




                                                 62
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 63 of 87 PageID: 63



Board ofAddiction Medicine. Dr.Edwards,Board Certified in Addiction Medicine,was proffered

and accepted by the Township of Voorhees Planning Board as an expert witness with respect to

the nature ofthe programs and medical practices dealing with opioid illnesses, opioid disorders.

        223.   Notwithstanding the expert testimony offered by Dr. Hobelmann and Dr. Edwards

that the care and treatment ofthose suffering fi:om Opioid Use Disorder is the practice ofmedicine,

 Stuart Platt, Esq., Planning Board Solicitor, in his closing commentary to the members of the

 aforesaid Planning Board, provided the following comments:

               Notably, the applicant did not produce a planner, but did have testimony
               from at least two physicians that talked about, to some extent the medical
               use, and to some extent the operations. But I leave it to this Board to
               determine whether or not you believe that you have sufficient information,
               or ifthe information that you've been provided establishes that it is, in fact,
               a permitted use. And in order to determine that permitted use, we must look
               to the intent of the legislative body of this Township, Mayor and
               Conmiittee, we have Deputy Mayor Ravitz who's a member of the ~ the
                Class III Member ofthe committee that serves on this Board. So you have
                to determine if, based upon all the evidence, that this outpatient opioid
                treatment center slash clinic, as they've described it, is, in fact, a medical
                office in the 01 Zone,within the purpose and intent ofthat ordinance which
                states, again, the purpose and intent of the 01 Office 1 Zone is to provide
                for office uses on small lots, and which shall create a transition zone
                between residential uses and more intensive commercial or industrial uses.
                That is really your initial task,the first fundamental question.
                You've gotten the opinion fi*om our planner, expert, and you know what he
                concluded, and you also know what he concluded as far as the site-plan
                waiver. I don't have to recite that. You've heard his testimony. The
                applicant did not produce a planner, and provided no such testimony on the
                land-use planning issues which they were told about from the beginning.

        224.    The commentary and closing statements by Stuart Platt, Esq., Planning Board

 Solicitor, as set forth in Paragraph 223, supra, created, reinforced, and failed to correct the false

 impression that Affinity was required to present a professional plarmer to address the nature ofthe

 use, which Platt characterizes as the "land-use issues."




                                                  63
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 64 of 87 PageID: 64



        225.     Further, the commentary and closing statements by Stuart Platt, Esq., Planning

 Board Solicitor, as set forth in Paragraph 223, supra, were designed and intended to affect the

 weight to be afforded the expert medical testimony ofDr. Hobelmann and Dr. Edwards, vis-a-vis

 that ofthe Planning Board Engineer, as to the "land-use issues."

        226.     Stuart Platt, Esq., in his capacity as Board Solicitor, recommended to the

 Chairperson and members of the Board an approach to acting on the pending application that

 contained two(2)distinct steps: First, was a decision on the threshold question whether Affinity's

 use constituted a medical office and a permitted use within the Office-1 Zoning District.

        227.     As part of the event described in Paragraph 226, supra, Stuart Platt, Esq., Board

 Solicitor, stated:

                 So you can break it down, Mr. Chairman,into two votes. One, you can
                 vote on whether or not the proposed facility and treatment center is, in
                 fact, a medical office and a permitted use within the 01 Zone. If you ~ if
                 the vote says that it is, we can move on to the site-plan waiver, and we can
                 vote on that. If you vote that it is not a permitted use,then essentially the
                 application becomes denied, because this Board does not have jurisdiction
                 to grant approvals to uses that are not permitted in any zone.

         228. The motion language proposed by Stuart Platt, Esq.,Board Solicitor, as set forth in

  Paragraph 227,supra, addressed the threshold question as to whether Affinity's proposed use is

  a medical office.

         229.    Given the direction provided by Stuart Platt, Esq., at no time did the Township of

 Voorhees Planning Board review or consider taking any action that would include reasonable

 accommodation of Affinity and its patients.

         230.    On October 14, 2020, the Planning Board, in a unanimous vote of its members,

 denied the approval of Affinity's Change of Use Review Application on the grounds that Affinity

 is not a "medical office" thus it could not be allowed to operate in the Office-1 Zoning District.




                                                  64
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 65 of 87 PageID: 65



        231.      Effective January 30, 2001, the New Jersey Municipal Land Use Law. NJ.S.A.

 40:55d-l, et seq., recognized that facilities offering outpatient methadone maintenance services
 were ancillary to or adjunct to a medical practice, but that, notwithstanding, a municipality could
 adopt an ordinance changing the classification of the medical use for zoning purposes.
 Specifically, NJ.S.A. 40:55d-66.10, Methadone clinic deemed business for zoning purposes.
 provides:

        A mumcipality may provide within the local zoning ordinance that a facility
        offering outpatient methadone maintenance services... shall be deemed to be a
        'business' or commercial operation or functional equivalent thereof and shall not
        be construed,for zoning purposes, as ancillary or adjunct to a doctor's professional
        office.

 The Township of Voorhees has not adopted such an ordinance.

        232. As part of the Township of Voorhees Planning Board, its Members and Board
Professionals' active and intentional discrimination against Affinity,Dr. Brown,and their disabled
patients, the aforesaid Board, its members and Board Professionals disregarded the provisions of
N.J.S.A. 40:55D-66.10, which recognizes outpatient providers such as Affinity are ancillary or
adjunct to a doctor's professional office. The intent to discriminate, in violation of New Jersey
Mumcipal Land Use Law,N.J.S.A. 40:55D-1, et seq., is further evidenced by the absence of any
local land use ordinance adopted by the Township of Voorhees pursuant to the provisions of
NJ.S.A. 40:55D-66.10, as set forth in Paragraph 231,supra.
       233. The New Jersey Mumcipal Land Use Law.NJ.S.A 40:55D-1,etseq.^ requires local
boards to memorialize their decisions by adopting formal written resolutions.
       234. As the Voorhees Tomship Planning Board denied Affinity's application on
October 14, 2020, pursuant to N.J.SA. 40:55D-10, it was required to adopt the memorializing
resolutions not later than November 28,2020.



                                               65
 Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 66 of 87 PageID: 66



         235. Notwithstanding the statutory requirement described in Paragraph 231 and 232,
  supra, the Voorhees Township Planning Board has failed to adopt the requisite memnrial.Ving
  resolution.

         236. The failure to adopt the resolution described in Paragraphs 231,232 and 233,supra,
 is further evidence of an intent to discriminate against Affinity, in violation of the ADA and
 Section 504 ofthe Rehabilitation Act of 1973,as absent a formal resolution. Affinity is denied the
 ability to appeal the Planning Board's decision to the Superior Court of New Jeisey through a
 Complaint m lieu ofPrerogative Writ, as provided by Rule 4:69, Actions In T.ieu OfPrerngativp
 Wts,ofthe Rules Governing the Courts ofNew Jersey.

 VI.     CAUSES OF ACTION

                                       COUNT ONE
                             (Violation of Title II of the ADA)
                                   Disparate Treatment

        237. Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs 1
through 236,inclusive, ofthis Complaint,as if set forth at length herein.
       238. The American with Disabilities Act (the "ADA") provides that no qualified
individual with a disability shall, by reason ofsuch disability, be excluded fi-om participation in or
be denied the benefits of the service, program, or activity of a public entity, or be subjected to
discrimination by any such entity. The ADA makes it unlawful for a public entity, in determining
the site or location of a facility, to make selections that have the purpose or effect of excluding
mdividuals with disabilities firom, denying them the benefits of, or otherwise subjecting them to
discrimination. 28 C.F.R. 35.130 (b)(4).
       239. Affinity's patients are qualified persons under the ADA with disabilities that
substantially impair one or more major life activities.


                                                66
 Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 67 of 87 PageID: 67



         240. To be admitted to any part of Affinity's facility the patient must be diagnosed as
  suffering from drug or alcohol addiction, and participate or agree to participate in substance abuse
 treatment.


        241. While being treated at Affinity, patients are not illegally using controlled
 substances. As a result. Affinity's patients are "qualified persons with disabilities" within the
 meaning ofthe ADA,42 U.S.C. 1202(2)and 28 C.F.R. 35.104
         242. The Defendants,the Township ofVoorhees,Township of Voorhees Zoning Board,
 and Township of Voorhees Planning Board, are qualifying public entities within the meaning of
 the ADA,42 U.S.C. 12131(1)(A).
        243. Section 12132 ofthe ADA constitutes a general prohibition against discrimination
 on the basis of disability by public entities.

        244. The Defendants have violated, and are continuing to violate the ADA, by, inter
alia:(1)refusing to provide reasonable accommodations to disabled individuals;(2)engaging in
selective enforcement ofprovisions ofthe Township ofVoorhees Municipal Land Use Ordinance;
(3)allowing prejudice against disabled individuals to dictate the outcome ofzoning decisions and
hearing; and(4)discriminating against disabled individuals.
        WHEREFORE, Plaintiffs demands judgment in its favor and against the Defendants,
jointly and severally, and requests that the Court grant the following relief:
      i. Declaratory relief stating that the Defendants' discriminatoiy zoning decisions and
improper demals of Plaintiff Affinity's Zoning Permit Applications constituted violations of the
ADA and that Plaintiffs and its patients are entitled to reasonable accommodations to facilitate the
operation of Affinity as planned;




                                                  67
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 68 of 87 PageID: 68



      ii. Preliminary and permanent injunctive relief permitting Plaintiffs' operation of their
 facility as planned, and enjoin the Defendants from obstructing or interfering with Plaintiffs'
 operation thereof;

     iii. Compensatory damages;

     iv. Attorneys' fees and costs; and

      V. Such other and further relief as the Court deems necessary and appropriate.

                                      COUNT TWO
                            (Violation of Title 11 of the ADA)
                                 Disparate Impact

        245. Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs 1
through 244,inclusive, ofthis Complaint, as if set forth at length herein.

        246. The American with Disabilities Act (the "ADA") provides that no qualified
individual with a disability shall, by reason ofsuch disability, be excluded from participation in or
be denied the benefits of the service, program, or activity of a public entity, or be subjected to
discrimination by any such entity. The ADA makes it unlawful for a public entity, in determining
the site or location of a facility, to make selections that have the purpose or effect of excluding
individuals with disabilities from, denying them the benefits of, or otherwise subjecting them to
discrimination. 28 C.F.R. 35.130(b)(4).

       247.    Affinity's patients are qualified persons under the ADA with disabilities that

substantially impair one or more major life activities.

       248. To be admitted to any part of Affinity's facility the patient must be diagnosed as
suffering from drug or alcohol addiction, and participate or agree to participate in substance abuse
treatment.




                                                68
 Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 69 of 87 PageID: 69



        249. While being treated at Affinity, patients are not illegally using controlled
 substances. As a result. Affinity's patients are "qualified persons with disabilities" within the
 meaning ofthe ADA,42 U.S.C. 1202(2)and 28 C.F.R. 35.104

        250. The Defendant Township of Voorhees and Township of Voorhees Zoning Board,
and Township of Voorhees Planning Board are qualifying public entities within the meaning of
the ADA,42 U.S.C. 12131(1)(A).

        251. Section 12132 ofthe ADA constitutes a general prohibition against discrimination
on the basis of disability by public entities.

        252. The Defendants have violated, and are continuing to violate the ADA, by, inter
alia:(1)refusing to provide reasonable accommodations to disabled individuals;(2)engaging in
selective enforcement ofprovisions ofthe Township ofVoorhees Municipal Land Use Ordinance;
(3)allowing prejudice against disabled individuals to dictate the outcome ofzoning decisions and
hearing; and(4)discriminating against disabled individuals.

        WHEREFORE, Plaintiffs demands judgment in its favor and against the Defendants,
jointly and severally, and requests that the Court grant the following relief:
       i. Declaratory relief stating that the Defendants' discriminatory zoning decisions and
         improper denials ofPlaintiffAffinity's Zoning Permit Applications constituted violations
         ofthe ADA,and that Plaintiffs and its patients are entitled to reasonable accommodations
         to facilitate the operation of Affinity as planned;
      ii. Preliminary and permanent injunctive relief permitting Plaintiffs' operation of their
         facility as planned, and enjoin the Defendants from obstructing or interfering with
         Plaintiffs' operation thereof;

      iii. Compensatory damages;



                                                 69
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 70 of 87 PageID: 70



       iv. Attorneys' fees and costs; and

       V. Such other and further relief as the Court deems necessary and appropriate.

                                      COUNT THREE
                             (Violation of Title II of the ADA)

        253.    Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs 1

 through 252,inclusive, ofthis Complaint, as if set forth at length herein.

        254.    The American with Disabilities Act (the "ADA") provides that no qualified

 individual with a disability shall, by reason ofsuch disability, be excluded from participation in or

 be denied the benefits of the service, program, or activity of a public entity, or be subjected to

 discrimination by any such entity. The ADA makes it unlawful for a public entity, in determining

 the site or location of a facility, to make selections that have the purpose or effect of excluding

 individuals with disabilities from, denying them the benefits of, or otherwise subjecting them to

 discrimination. 28        35.130(b)(4).

        255.    Affinity's patients are qualified persons under the ADA with disabilities that

 substantially impair one or more major life activities.

        256.    The Township of Voorhees violated Title II ofthe Americans with Disabilities Act

 by failing to provide AFFINITY a reasonable modification to allow it to locate its proposed OTP

 clinic in Township of Voorhees, and such intentional actions harmed and continue to harm

 AFFINITY and the persons with disabilities AFFINITY intends to serve.

        257.    Because of the Township of Voorhees's intentional discriminatory reaction and

 behavior, AFFINITY has expended time, financial resources, and has lost the opportunity to

 conduct its business and provide a much-needed service at the proposed location.

        258.    AFFINITY has suffered economic injury from the Township of Voorhees and its

subordinate Boards, agents, employees' violations ofthe ADA.



                                                 70
 Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 71 of 87 PageID: 71



        WHEREFORE, Plaintiffs demands judgment in its favor and against the Defendants,
jointly and severally, and requests that the Court grant the following relief:
        i. Declaratory relief stating that the Defendants' discriminatory zoning decisions and
improper denials of Plaintiff Affinity's Zoning Permit Applications constituted violations of the
ADA,and that Plaintiffs and its patients are entitled to reasonable accommodations to facilitate

the operation of Affinity as planned;

        ii. Preliminary and permanent injunctive relief permitting Plaintiffs' operation of their
facility as planned, and enjoin the Defendants from obstructing or interfering with Plaintiffs'
operation thereof;

        iii. Compensatory damages;

       iv. Attorneys' fees and costs; and

        vi. Such other and further relief as the Court deems necessary and appropriate.
                                          COUNT FOUR
                         (Violation of the Rehabilitation Act of 1973)
       259. Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs 1
through 258,inclusive, ofthis Complaint, as if set forth at length herein.
       260. The Rehabilitation Act,29 C/.iS.C.791,etseq., provides that no qualified individual
with a disability shall, solely by reason of her or his disability, be excluded from participation in
or be denied the benefits of or be subjected to discrimination under any program or activity
receiving federal financial assistance. 29 U.S.C. 794(a)
       261. The Township of Voorhees receives federal financial assistance, including federal
grant funds such as the Commumty Development Block Grant Program, which is funded by the
United States Department ofHousing and Urban Development.




                                                71
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 72 of 87 PageID: 72



        262.    Section 508 of the Rehabilitation Act defmes "programs or activity" as "all of the

operations" of specific entities, including "a department, agency, special purpose district, or other
instrumentality ofa State or of a local government." 29 U.S.C. 794(b)(1)(A),

        263. Zoning decisions by a municipality are normal flmctions of a governmental entity

and thus are covered by the Rehabilitation Act.

        264. Plaintiffs patients are qualified persons under the Rehabilitation Act with

disabilities that substantially impair one or more major life activities.

        265.    To be admitted to any part of Affinity's facility, the patient must be diagnosed as

 suffering firom opioid addiction, and participate or agree to participate in substance abuse

 treatment.


        266.    While being treated at Affinity, patients are not illegally using controlled

 substances. As a result. Affinity's patients are "qualified persons with disabilities" within the

 meaning ofthe ADA,42 U.S.C. 1202(2)and 28 C.F.R. 35.104

        267.    The Defendants are qualifying public entities within the meaning of the

 Rehabilitation Act.

        268.    Section 508 of the Rehabilitation Act constitutes a general prohibition against

 discrimination on the basis of disability by public entities.

        269.    The Defendants have violated and are continuing to violate the Rehabilitation Act

 by, inter alia: (1) refusing to provide reasonable accommodations to disabled individuals; (2)

 engaging in selective enforcement ofprovisions ofthe Township ofVoorhees Municipal Land Use

 Ordinance;(3) allowing prejudice against disabled individuals to dictate the outcome of zoning

 decisions and hearings; (4) interfering and delaying the planning, hiring, and other normal

 processes related to opening this business; and(5)discriminating against disabled individuals.



                                                  72
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 73 of 87 PageID: 73



        WHEREFORE, Plaintiif demands judgment in their favor and against the Defendants,
jointly and severally, and request that the Court grant the following relief:
     i. Declaratory relief stating that the Defendants' discriminatory zoning decisions and
        improper denials of Plaintiff Affinity's Zoning Permit Applications constituted violations
        ofthe ADA and that Plaintiffs and their patients are entitled to reasonable accommodations

        to facilitate the operation of Affinity as planned;

     ii. Preliminary and permanent injunctive relief permitting Plaintiff Affinity's operation ofits
        facility as planned, and enjoin the Defendants from obstructing or interfering with
        Plaintiffs' operation thereof;

    iii. Compensatory damages;

    iv. Attorneys' fees and costs; and

     V. Such other and further relief as the Court deems necessary and appropriate.


                                             COUNT FIVE
                              (Violation of42 U,S.C, Section 1983)

       270. Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs 1
through 269,inclusive, ofthis Complaint, as ifset forth at length herein.
       271. Under color of State law, the Township of Voorhees, the Voorhees Township
Planning Board, their employees and agents improperly applied zoning laws to effectuate
discrimination and denied Plaintiff Affinity's several Zoning Permit Applications and its Change
of Use Review Application.

       272. The Township of Voorhees, the Voorhees Township Planning Board, their
                                         I


employees and agents' illegal and improper actions are not roughly proportional to the public good
sought to be achieved and are grossly disproportionate to any asserted public interest because they



                                                73
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 74 of 87 PageID: 74



 unduly deprive Plaintiffs of their constitutional rights far beyond what is reasonable, legal, or
necessary.


        273. The Township ofVoorhees, Voorhees Township Planning Board,their employees,
and agents' actions are illegal because they prevent, frustrate, and impede Plaintiffs' by-right use
and enjoyment of its Facility.

        274. The Township of Voorhees, Voorhees Township Planning Board,their employees
and agents' conduct was arbitrary, capricious, unreasonable, malicious, discriminatory, in bad
faith, and shocks the conscience.

        275. Accordingly,the Township ofVoorhees,Voorhees Township Planning Board,their
employees and agents' actions violate the Fourteenth Amendmentto the United States Constitution

and 42 U.S.C. Section 1983. The Defendant's acts in making discriminatory zoning decisions and
denying Plaintiffs Zoning Permit violated Plaintiffs right to substantive due process of law as
guaranteed by the Fourteenth Amendment to the United States Constitution by arbitrarily,
irrationally and unreasonably interfering with Plaintiffs right to use its facility.

        WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendants,
jointly and severally, and request that the Court grant the following relief:
       (i)     Declaratory reliefstating that the Defendants' discriminatory zoning decisions and
               improper denials ofPlaintiffAffinity's Zoning Permit Applications and its Change
               ofUse Review Application constituted violations ofthe Constitution and 42 U.S.C.

               § 1983 and that Plaintiffs and its patients are entitled to reasonable

               accommodations to facilitate the operation ofthe Facility as planned;




                                                 74
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 75 of 87 PageID: 75




         (ii)     Preliminary and permanent injimctive relief permitting Plaintiffs' operation ofthe
                  Facility as planned, and enjoining the Defendants from obstructing or interfering
                  with Plaintiffs' operation thereof;

         (iii)   Compensatory damages;

        (iv)     Punitive damages;

        (v)      Attorneys' fees and costs; and

        (vi)     Such other and further relief as the Court deems necessary and appropriate.

                                             COUNT SIX
(Substantive Due Process -Fifth and Fourteenth Amendments and 42 U,S,C, Section 1983)

        276. Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs 1
through 275, inclusive, ofthis Complaint, as ifset forth at length herein.
        277. The Township of Voorhees, the Voorhees Township Planning Board, their
employees and agents' acts in making discriminatory zoning decisions and denying Plaintiff
Affimty s several Zoning Permit Applications and its Change of Use Review Application violated
Plaintiffs' right to substantive due process oflaw as guaranteed by the Fourteenth Amendment to the
United States Constitution by arbitrarily, irrationally and unreasonably interfering with Plaintiffs'
right to use its Facility.

        278. The Township of Voorhees, Voorhees Township Planning Board, their employees
and agents' actions were undertaken in bad faith and shock the conscience.

        279. Plaintiffs, having acquired a leasehold interest in the Property, have the right to the
use and enjoyment thereof.

        280. That right includes the ability to develop and operate the Facility.



                                                  75
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 76 of 87 PageID: 76



        281. Plaintiffs have a distinct and definite investment-backed expectation in their ability
 to use and enjoy the Property and Facility.

        282. The Township of Voorhees, Voorhees Township Planning Board,their employees
and agents actions, which were arbitrary, capricious, illegal and conscience-shocking, directly
interfered with Plaintiffs' legitimate investment-backed expectations.
        283. The Tovmship of Voorhees, Voorhees Township Planning Board,their employees
and agents' actions, including their improper denials ofPlaintiff Affinity's several Zoning Permit
Applications and its Change of Use Review Application, have deprived Plaintiffs of a legally-
permitted, economically beneficial use ofthe property authorized by the Township of Voorhees'
Zoning Ordinance.

       284. By virtue ofthe Township of Voorhees, Voorhees Township Planning Board,their
employees and agents' arbitrary, capricious, and unreasonable exercise of its powers, the
Defendants have violated the Fifth and Fourteenth Amendments ofthe United States Constitution
and42C/.5.C. § 1983.


        WHEREFORE,Plaintiffs demand judgment in their favor and against the Defendants,
jointly and severally, and request that the Court grant the following relief:
       (i)    Declaratory relief stating that the Defendants' improper zoning decisions and
              denials of Plaintiff Affinity's Change of Use Review Application constituted
              violations ofthe Constitution and 42 U.S.C.§ 1983,and that Plaintiffand its patients
              are entitled to reasonable accommodations to facilitate the construction and
              operation ofthe Facility as planned;




                                               76
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 77 of 87 PageID: 77




        (ii)    Preliminary and permanent injunctive reliefpermitting Plaintiffs construction and

                operation ofthe Facility as planned,and enjoining the Defendants from obstructing
                or interfering with Plaintiffs construction and operation thereof;

        (iii)   Compensatory damages;

        (iv)    Punitive damages;

        (v)     Attorneys' fees and costs; and

        (vi)    Such other and further relief as the Court deems necessary and appropriate.

                                          COUNT SEVEN
          (Equal Protection -Fourteenth Amendment and 42 U,S.C, Section 1983)

        285. Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs 1
through 284,inclusive, ofthis Complaint, as ifset forth at length herein.

        286. Selective enforcement of a facially valid zoning ordinance violates the Equal
Protection Clause ofthe Fourteenth Amendment.

        287. The Township of Voorhees, Voorhees Township Planning Board,their employees
and agents' requiring Plaintiff Affinity to seek a Change of Use Review, pursuant to Section
156.018, was discriminatory, in that, the requiring the aforesaid Review constituted selective

enforcement of the afore-described provision of the Township of Voorhees Municipal Land Use
Ordinance violated Plaintiffs' right to equal protection as guaranteed by the Fourteenth Amendment
to the United States Constitution.

       288. The Township of Voorhees, Voorhees Township Planning Board, their employees
and agents' intentional selective enforcement of Section 156.018 of the Township of Voorhees
Municipal Land Use Ordinance was designed, intended, and executed with intent to illegally
discriminate against Plaintiffs Affinity and Dr. Brown and their patients.


                                                 77
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 78 of 87 PageID: 78



        289.     The selective enforcement of Section 156.018 of the Township of Voorhees

 Municipal Land Use Ordinance by Defendants was irrational and arbitrary.

        290.    There was no rational basis for the difference in treatment between Plaintiffs and

 others similarly situated, including, but not limited to, RCA.

        291. By virtue of the Township of Voorhees, the Voorhees Township Planning Board,

their employees and agents' arbitrary, capricious, and unreasonable exercise of its powers, the

Defendants have violated the Equal Protection Clause ofthe Fourteenth Amendment ofthe United

States Constitution, and 42 U.S.C. § 1983.


         WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendants,

 jointly and severally, and request that the Court grant the following relief:

         (i)    Declaratory relief stating that the Defendants' improper zoning decisions and

                selective enforcement of the provisions of Section 156.018 of the Township of

                Voorhees Municipal Land Use Ordinance constituted violations ofthe Constitution

                and 42 U.S.C. § 1983, and that Plaintiff and its patients are entitled to reasonable

                accommodations to facilitate the operation ofthe Facility as planned;

        (vii) Preliminary and permanent injunctive relief permitting Plaintiff's operation ofthe

                Facility as planned, and enjoining the Defendants from obstructing or interfering

                with Plaintiffs operation thereof;

       (viii) Compensatory damages;

       (ix)     Punitive damages;

       (x)      Attorneys' fees and costs; and

       (xi)     Such other and further]relief as the Court deems necessary and appropriate.




                                                  78
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 79 of 87 PageID: 79



                                         COUNT EIGHT
                                     (Violation of State Law)

        292. Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs 1
through 291,inclusive, ofthis Complaint, as ifset forth at length herein.
        293. As detailed above,the Township of Voorhees Planning Board was wrong as a matter
oflaw, palpably abused its discretionary authority, and acted in an arbitrary and capricious manner
when it denied Plaintiff Affimty's Change ofUse Review Application.
        294. Pursuant to the provisions of NJ.S.A, 40:55D-26, Referral Powers,"the governing
body may by ordinance provide for the reference ofany matter or class of matters to the planning
board before final action thereon by a ... municipal officer having final authority thereon..."
NJ.SA. 40:5D-26b.

        295. The delegation of authority to the Planning Board in Section 156.018 of the
Township of Voorhees Municipal Land Use Ordinance constitutes a referral as authorized by
NJ.SA.40:55D-26b.

       296. The Township of Voorhees Planning Board abused its discretion in denying
Plaintiff Affinity's Change of Use Review Application. As detailed above, the denial of the
application was without merit and Plaintiff Affinity presented ample evidence to establish that it
is a professional medical use consistent with the provisions ofSection 156.018.
       297. The Township of Voorhees Planning Board is a quasi-judicial body charged with
providing applicants with a fair and impartial hearing on matters before it, and whose function is
to apply the facts presented at the hearing to the legal requirements so that it may decide whether
Plaintiffs Facility complies with the uses permitted by the Zoning Ordinance.




                                               79
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 80 of 87 PageID: 80



           298.    In contravention of that obligation, the Township of Voorhees Planning Board

 ignored the uncontroverted evidence establishing that the Facility is a permitted use in the Office-

 1 Zoning District as a medical professional office.

           299.    The Township of Voorhees Planning Board's actions are conscience-shocking and

 in direct contravention of the MLUL,the Township Ordinance, and the laws of the State of New

 Jersey.

           WHEREFORE,Plaintiffs demandjudgment in their favor and against the Defendants,jointly

 and severally, and request that the Court grant the following relief:


           (i)     Declaratory relief stating that the Planning Board's actions were arbitrary,

                   capricious, unreasonable,and in violation ofthe MLUL,the Township Ordinance,

                   and the laws ofthe State of New Jersey;

           (ii)    Entry of an Order overturning the Planning Board's denial of Plaintiff Affinity's

                   Change of Use Review Application;


           (iii)   Preliminary and permanent injunctive relief permitting Plaintiffs construction

                   and operation of the Facility as planned, and enjoining the Defendants from

                   obstructing or interfering with Plaintiffs construction and operation thereof;

           (iv)    Compensatory damages;

           (v)     Punitive damages;

           (vi)    Attorneys' fees and costs; and

           (vii) Such other and further relief as the Court deems necessary and appropriate.




                                                    80
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 81 of 87 PageID: 81



                                          COUNT NINE
                                     (Violation of State Law)

          300.   Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs

 1 through 299,inclusive, ofthis Complaint, as if set forth at length herein.

          301.   The Township of Voorhees Planning Board improperly disregarded the

 competent and uncontroverted testimony of expert witnesses who established that Affinity's

 proposed operation constituted the practice ofmedicine,and the public policies in favor ofmaking

 available treatment facilities, including express statutes N.JS.A. 26:2BB-1; and N.J.S.A. 30:6C-

 1.


          302.   The Township of Voorhees Planning Board abused its discretion in denying

 Plaintiff Affinity's Change of Use Review Application. As detailed above, the denial of the

 application was without merit and Plaintiff Affinity presented ample evidence to establish that it

 is a professional medical use consistent with the provisions ofSection 156.018.

          303.   The Township of Voorhees Planning Board is a quasi-judicial body charged with

 providing applicants with a fair and impartial hearing on matters before it, and whose function is

to apply the facts presented at the hearing to the legal requirements so that it may decide whether

Plaintiff's Facility complies with the uses permitted by the Zoning Ordinance.

          304.   In contravention of fhat obligation, the Township of Voorhees Planning Board

ignored the uncontroverted evidence establishing that the Facility is a permitted use in the Office-

 1 Zoning District as a medical professional office.

          305.   The Township of Voorhees Planning Board's actions are conscience-shocking and

in direct contravention ofthe MLUL'the Township Ordinance, and the laws ofthe State of New

Jersey.




                                                81
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 82 of 87 PageID: 82




        WHEREFORE, Plaintiffs demands judgment in their favor and against the Defendants,

jointly and severally, and requests that the Court grant the following relief:

          (i)   Declaratory reliefstating that the Township of Voorhees Planning Board's actions

                were arbitrary, capricious, unreasonable, and in violation of the MLUL, the

                Township Ordinance, and the laws ofthe State of New Jersey;

          (ii) Entry of an Order overturning the Township of Voorhees Plarming Board's denial

                ofPlaintiff Affinity's Change of Use Review Application;


          (iii) Preliminary and permanent injunctive relief permitting Plaintiff Affinity's

                operation ofthe Facility as planned,and enjoining the Defendants from obstructing

                or interfering with Plaintiff Affinity's operation thereof;

         (iv) Compensatory damages;

         (v) Punitive damages;

         (vi) Attorneys' fees and costs; and

         (vii) Such other and further relief as the Court deems necessary and appropriate.

                                           COUNT TEN
                                     (Violation of State Law)

        306.    Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs

 1 through 304,inclusive, ofthis Complaint, as ifset forth at length herein.

        307.    The Township of Voorhees Plarming Board erred as a matter oflaw and acted in

an arbitrary and capricious maimer when it denied Plaintiff Affinity's Change of Use Review

Application.

        308.    The Township of Voorhees Planning Board improperly disregarded the

competent and uncontroverted testiinony of expert witnesses who established that Affinity's

                                                 82
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 83 of 87 PageID: 83




proposed operation constituted the practice ofmedicine,and the public policies in favor ofmaking

available such treatment facilities, including express statutes N.J.S.A. 26:2BB-1; and NJ.S.A.

30:6C-1.

        309.    The Township ofVoorhees Planning Board improperly disregarded the competent

and uncontroverted testimony of Dr. Edwards and Dr. Hobelmann, a leading expert in addiction

treatment, which established that Affinity's practice and treatment is the practice ofmedicine. The

Facility would improve patient outcomes through its innovative treatment model, and would help

reduce the number ofdrug and alcohol addicted persons in Sayreville and the surrounding area.

        310.    The Township of Voorhees Planning Board improperly disregarded the testimony

of multiple expert witnesses that Plaintiff Affinity's proposed use will not have a negative impact

on the surrounding community.

        311.    The Township of Voorhees Planning Board failed to act properly in its quasi-

judicial capacity when it denied Plaintiff Affinity's Change of Use Review Application.

        312.    The Township of Voorhees Planning Board's actions are conscience-shocking

and in direct contravention of the MLUL,the Township Ordinance, and the laws of the State of

New Jersey.

        WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendants,

 jointly and severally, and request that the Court grant the following relief:

         (i)    Declaratory reliefstating that the Township of Voorhees Planning Board's actions

                were arbitrary, capricious, unreasonable, and in violation of the MLUL, the

                Township Ordinance^ and the laws ofthe State of New Jersey;

        (ii)    Entry ofan Order overturning the Township of Voorhees Planning Board's denial

                ofPlaintiff Affinity's Change of Use Review Application;



                                                 83
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 84 of 87 PageID: 84




         (iii)    Preliminary and permanent injunctive relief permitting Plaintiff Affinity's
                 operation of the Facility as planned, and enjoining the Defendants from

                 obstructing or interfering with Plaintiff Affinity's operation thereof;

         (iv)    Compensatory damages;

         (v)     Punitive damages;

         (vi) Attorneys' fees and costs; and

         (vi) Such other and further relief as the Court deems necessary and appropriate.

                                        COUNT ELEVEN
                    (Violation of New Jersey Law Against Discrimination)
       313.      Plaintiffs Affinity and Dr. Brown repeat the allegations contained in Paragraphs
1 through 312,inclusive, ofthis Complaint, as ifset forth at length herein.
       314.      The NJLAD, N.J.S.A, 10:5-1 et seq.^ prohibits a "municipality, county or other
local civil or political subdivision of the State of New Jersey, or an officer, employee, or agent
thereof to exercise the power to regulate land use or housing in a manner that discriminates" on
the basis of disability. NJ.S.A. 10:5-12.5.

       315.      Under the NJLAD,disability means "physical disability, infirmity, malformation
or disfigurement which is caused by bodily injury, birth defect or illness" or "any mental,
psychological or developmental disability ... resulting from anatomical, psychological,
physiological or neurological conditions which prevents the normal exercise of any bodily or
mental functions or is demonstrable, medically or psychologically," NJ.S.A, 10:5-5(q), which
definition has been construed by the courts to include alcohol and substance dependence.




                                                84
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 85 of 87 PageID: 85




        316.      The Township of Voorhees Planning Board violated Plaintiffs' rights. It violated

the NJLAD by denying Plaintiff Affinity's Change of Use Review Application in contravention of

the MLUL and based upon improper discrimination against Plaintiff Affinity and its patients.

        317.      The Township of Voorhees Planning Board has exercised its powers to regulate

land use in a way that discriminates against disabled persons vwthout justification or cause by

preventing the development of an outpatient healthcare facility necessary for their treatment and

rehabilitation.

        318.      The Township of Voorhees Planning Board's conduct was arbitrary, capricious,

 unreasonable, malicious and in bad faith, and shocks the conscience.

        319.      The Township of Voorhees Planning Board's wrongful actions prohibit Plaintiffs

 from providing an outpatient treatment facility on a property where it should be permitted to

 operate,an action that is discriminatory on its face against persons with disabilities, a discrete and

 insular minority that faces restrictions and limitations and has been subjected to a history of

 purposeful unequal treatment.

        320.      Because of the Township of Voorhees Planning Board's denial of Plaintiff

 Affinity's Change of Use Review Application, Plaintiffs have expended significant time and

 financial resources, have lost the opportunity to timely conduct their business and provide a much-

 needed service, and are incurring substantial damages.

         WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendants,

jointly and severally, and request that the Court grant the following relief:

         (i)      Declaratory reliefstating that the Township ofVoorhees Planning Board's actions

                  were arbitrary, capricious, unreasonable, and in violation ofthe NJLAD;




                                                   85
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 86 of 87 PageID: 86




       (ii)    Entry of an Order overturning the Township of Voorhees Planning Board's
               improper denial ofPlaintiff Affinity's Change of Use Review Application;
       (iii)   Preliminary and permanent injunctive relief permitting Plaintiff Affinity's
               operation of the Facility as planned, and enjoining the Defendants from

               obstructing or interfering with Plaintiff Affinity's operation thereof;

       (v)     Compensatory damages;

       (vi)    Punitive damages;

       (vii)   Attorneys' fees and costs; and

       (viii) Such other and further relief as the Court deems necessary and appropriate.

Dated: January 15,2021                               Respectfully submitted,
      Willingboro, New Jersey
                                                     HELMER,CONLEY & KASSELMAN


                                                            \




                                                     SAMUEL REALE,JR.,ESQUIRE
                                                     (Attorney ID No.008111976)
                                                     600 Beverly-Rancocas Road
                                                     Willingboro, New Jersey 08046
                                                     Tel:(609)877-6550




                                                86
Case 1:21-cv-00800-RMB-AMD Document 1 Filed 01/15/21 Page 87 of 87 PageID: 87




                                   DEMAND FOR TRIAL BY JURY


         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs Affinity

 Healthcare Group Voorhees,LLC,and Dr. Kenneth Brown hereby demand a trial by jury as to all

 issues so triable in this case.

 Dated: January 15,2021                           Respectfully submitted,
          Willingboro, New Jersey
                                                  HELMER,CONLEY & KASSELMAN,P.A.




                                                  SAMUEL REALE,JR.,ESQUIRE
                                                  (Attorney ID No. 008111976)
                                                  600 Beverly-Rancocas Road
                                                  Willingboro, New Jersey 08046
                                                  Tel:(609)877-6550




                                             87
